Exhibit 10.1

 

 

Published CUSIP Number: 04247QAF4

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 15, 2013,

among

ARMSTRONG WORLD INDUSTRIES, INC.,

and

ARMSTRONG WOOD PRODUCTS, INC.

as Borrowers,

CERTAIN SUBSIDIARIES OF ARMSTRONG WORLD INDUSTRIES, INC. IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

THE OTHER LENDERS PARTY HERETO

BARCLAYS BANK PLC

and

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents,

and

MANUFACTURERS AND TRADERS TRUST,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

THE BANK OF NOVA SCOTIA,

CITIBANK, N.A.,

GOLDMAN SACHS BANK USA,

CITIZENS BANK OF PENNSYLVANIA,

SUNTRUST BANK

BANK OF TOKYO MITSUBISHI UFJ, LTD.,

FIFTH THIRD BANK,

HSBC BANK USA, N.A.,

TD BANK NATIONAL ASSOCIATION

and

US BANK NATIONAL ASSOCIATION

as Co-Documentation Agents,

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers

and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             PAGE  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     5    

Section 1.01

 

Defined Terms.

     5    

Section 1.02

 

Other Interpretive Provisions.

     35    

Section 1.03

 

Accounting Terms.

     36    

Section 1.04

 

Rounding.

     36    

Section 1.05

 

Times of Day.

     36    

Section 1.06

 

Letter of Credit Amounts.

     36  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     37    

Section 2.01

 

Revolving Loans and Term Loans.

     37    

Section 2.02

 

Borrowings, Conversions and Continuations of Loans.

     41    

Section 2.03

 

Letters of Credit.

     43    

Section 2.04

 

Swing Line Loans.

     50    

Section 2.05

 

Prepayments.

     53    

Section 2.06

 

Termination or Reduction of Aggregate Revolving Committed Amount.

     58    

Section 2.07

 

Repayment of Loans.

     58    

Section 2.08

 

Interest.

     58    

Section 2.09

 

Fees.

     59    

Section 2.10

 

Computation of Interest and Fees.

     60    

Section 2.11

 

Evidence of Debt.

     60    

Section 2.12

 

Payments Generally; Administrative Agent’s Clawback.

     61    

Section 2.13

 

Sharing of Payments by Lenders.

     62    

Section 2.14

 

Cash Collateral.

     63    

Section 2.15

 

Defaulting Lenders.

     64    

Section 2.16

 

Joint and Several Liability.

     66  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     67    

Section 3.01

 

Taxes.

     67    

Section 3.02

 

Illegality.

     71    

Section 3.03

 

Inability to Determine Rates.

     72    

Section 3.04

 

Increased Costs.

     72    

Section 3.05

 

Compensation for Losses.

     73    

Section 3.06

 

Mitigation of Obligations; Replacement of Lenders.

     74    

Section 3.07

 

Survival.

     74  

ARTICLE IV. GUARANTY

     75    

Section 4.01

 

The Guaranty.

     75    

Section 4.02

 

Obligations Unconditional.

     75    

Section 4.03

 

Reinstatement.

     76    

Section 4.04

 

Certain Additional Waivers.

     76    

Section 4.05

 

Remedies.

     77    

Section 4.06

 

Rights of Contribution.

     77    

Section 4.07

 

Guarantee of Payment; Continuing Guarantee.

     77    

Section 4.08

 

Keepwell.

     77  



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     78    

Section 5.01

 

Conditions of Initial Credit Extension.

     78    

Section 5.02

 

Conditions to all Credit Extensions.

     79  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     80    

Section 6.01

 

Existence, Qualification and Power.

     80    

Section 6.02

 

Authorization; No Contravention.

     80    

Section 6.03

 

Governmental Authorization; Other Consents.

     80    

Section 6.04

 

Binding Effect.

     80    

Section 6.05

 

Financial Statements; No Material Adverse Effect.

     81    

Section 6.06

 

Litigation.

     81    

Section 6.07

 

No Default.

     81    

Section 6.08

 

Ownership of Property; Liens.

     82    

Section 6.09

 

Environmental Compliance.

     82    

Section 6.10

 

Insurance.

     82    

Section 6.11

 

Taxes.

     83    

Section 6.12

 

ERISA Compliance.

     83    

Section 6.13

 

Subsidiaries.

     83    

Section 6.14

 

Margin Regulations; Investment Company Act.

     84    

Section 6.15

 

Disclosure.

     84    

Section 6.16

 

Compliance with Laws; OFAC; PATRIOT Act, Etc.

     84    

Section 6.17

 

Intellectual Property; Licenses, Etc.

     85    

Section 6.18

 

Solvency.

     85    

Section 6.19

 

Perfection of Security Interests in the Collateral.

     85    

Section 6.20

 

Business Locations.

     86    

Section 6.21

 

Labor Matters.

     86  

ARTICLE VII. AFFIRMATIVE COVENANTS

     86    

Section 7.01

 

Financial Statements.

     86    

Section 7.02

 

Certificates; Other Information.

     87    

Section 7.03

 

Notices.

     88    

Section 7.04

 

Payment of Obligations.

     89    

Section 7.05

 

Preservation of Existence, Etc.

     89    

Section 7.06

 

Maintenance of Properties.

     89    

Section 7.07

 

Maintenance of Insurance.

     90    

Section 7.08

 

Compliance with Laws.

     90    

Section 7.09

 

Books and Records.

     90    

Section 7.10

 

Inspection Rights.

     90    

Section 7.11

 

Use of Proceeds.

     90    

Section 7.12

 

Additional Subsidiaries.

     91    

Section 7.13

 

ERISA Compliance.

     91    

Section 7.14

 

Pledged Assets.

     91    

Section 7.15

 

Further Assurances.

     92  

ARTICLE VIII. NEGATIVE COVENANTS

     93    

Section 8.01

 

Liens.

     93    

Section 8.02

 

Investments.

     96    

Section 8.03

 

Indebtedness.

     98    

Section 8.04

 

Fundamental Changes.

     100    

Section 8.05

 

Dispositions.

     101    

Section 8.06

 

Restricted Payments.

     101    

Section 8.07

 

Change in Nature of Business.

     102  

 

ii



--------------------------------------------------------------------------------

 

Section 8.08

 

Transactions with Affiliates.

     102    

Section 8.09

 

Burdensome Agreements.

     102    

Section 8.10

 

Use of Proceeds.

     103    

Section 8.11

 

Financial Covenants.

     104    

Section 8.12

 

Prepayment of Other Indebtedness, Etc.

     104    

Section 8.13

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

     104  

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

     104    

Section 9.01

 

Events of Default.

     104    

Section 9.02

 

Remedies Upon Event of Default.

     106    

Section 9.03

 

Application of Funds.

     107  

ARTICLE X. ADMINISTRATIVE AGENT

     108    

Section 10.01

 

Appointment and Authority.

     108    

Section 10.02

 

Rights as a Lender.

     109    

Section 10.03

 

Exculpatory Provisions.

     109    

Section 10.04

 

Reliance by Administrative Agent.

     110    

Section 10.05

 

Delegation of Duties.

     110    

Section 10.06

 

Resignation of Administrative Agent.

     110    

Section 10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     112    

Section 10.08

 

No Other Duties; Etc.

     112    

Section 10.09

 

Administrative Agent May File Proofs of Claim.

     112    

Section 10.10

 

Collateral and Guaranty Matters.

     113    

Section 10.11

 

Swap Contracts and Treasury Management Agreements.

     113  

ARTICLE XI. MISCELLANEOUS

     114    

Section 11.01

 

Amendments, Etc.

     114    

Section 11.02

 

Notices; Effectiveness; Electronic Communications.

     117    

Section 11.03

 

No Waiver; Cumulative Remedies; Enforcement.

     119    

Section 11.04

 

Expenses; Indemnity; Damage Waiver.

     120    

Section 11.05

 

Payments Set Aside.

     121    

Section 11.06

 

Successors and Assigns.

     122    

Section 11.07

 

Treatment of Certain Information; Confidentiality.

     128    

Section 11.08

 

Set-off.

     128    

Section 11.09

 

Interest Rate Limitation.

     129    

Section 11.10

 

Counterparts; Integration; Effectiveness.

     129    

Section 11.11

 

Survival of Representations and Warranties.

     129    

Section 11.12

 

Severability.

     130    

Section 11.13

 

Replacement of Lenders.

     130    

Section 11.14

 

Governing Law; Jurisdiction; Etc.

     131    

Section 11.15

 

Waiver of Right to Trial by Jury.

     131    

Section 11.16

 

USA PATRIOT Act Notice.

     132    

Section 11.17

 

No Advisory or Fiduciary Responsibility.

     132    

Section 11.18

 

Electronic Execution of Assignments and Certain Other Documents.

     132    

Section 11.19

 

Existing Credit Agreement Superseded.

     133  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

1.01

  

Excluded Property

2.01

  

Commitments and Pro Rata Shares

2.03

  

Existing Letters of Credit

6.10

  

Insurance

6.13

  

Subsidiaries

6.17

  

IP Rights

6.20(a)(i)

  

Location of Chief Executive Office, Etc.

6.20(a)(ii)

  

Mortgaged Properties

6.20(b)

  

Changes in Legal Name, State of Formation and Structure

6.21

  

Labor Matters

8.01

  

Liens Existing on the Closing Date

8.02

  

Investments Existing on the Closing Date

8.03

  

Indebtedness Existing on the Closing Date

8.05

  

Dispositions

8.09

  

Burdensome Agreements

11.02

  

Certain Addresses for Notices

EXHIBITS

A-1

  

Form of Loan Notice

A-2

  

Form of Notice of Continuation/Conversion

B

  

Form of Swing Line Loan Notice

C-1

  

Form of Revolving Note

C-2

  

Form of Swing Line Note

C-3

  

Form of Term Loan Note

D

  

Form of Compliance Certificate

E

  

Form of Assignment and Assumption

F

  

Form of Guaranty Joinder Agreement

G

  

Form of Collateral Joinder Agreement

H

  

Form of U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 15, 2013
among ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation, and
ARMSTRONG WOOD PRODUCTS, INC., a Delaware corporation, as Borrowers, the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent.

WHEREAS, revolving credit and term loan facilities were established pursuant to
the terms of that Amended and Restated Credit Agreement dated as of November 23,
2010 (as amended and modified prior to the Closing Date, the “Existing Credit
Agreement”) among AWI and AWP, as borrowers, certain of AWI’s Subsidiaries, as
guarantors thereunder, the lenders party thereto and Bank of America, N.A., as
administrative agent for the lenders thereunder;

WHEREAS, AWI has requested certain modifications to the revolving credit and
term loan facilities under the Existing Credit Agreement;

WHEREAS, the undersigned Lenders have agreed to the requested modifications on
the terms and conditions provided herein; and

WHEREAS, this Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“AWI” means Armstrong World Industries, Inc., a Pennsylvania corporation.

“AWP” means Armstrong Wood Products, Inc., a Delaware corporation.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of, or of a business unit or division of, another Person
or at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

“Adequate Assurance” means:

(a) with respect to Revolving Loans, such assurance as the Administrative Agent
may require, in its discretion,



--------------------------------------------------------------------------------

(b) with respect to L/C Obligations, such assurance as the L/C Issuer may
require, in its discretion, and

(c) with respect to Swing Line Loans, such assurance as the Swing Line Lender
may require, in its discretion,

in each case, that the Defaulting Lender will be capable of funding its portion
of Revolving Loans, L/C Obligations and Swing Line Loans and participation
interests therein and otherwise honoring its existing and future obligations
hereunder and under the other Loan Documents, including the posting of cash
collateral or letters of credit or other arrangement, in each case in form and
substance and pursuant to arrangements satisfactory to the Administrative Agent,
the L/C Issuer or the Swing Line Lender, as appropriate, in their reasonable
discretion.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.02, or such other address as the Administrative Agent may
from time to time notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means a Lender that is an Affiliate of a Borrower (but
excluding, in any case, each of the Borrowers and the other Loan Parties and
their respective Subsidiaries).

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Aggregate Revolving Commitments and the
aggregate amount of Term Loan Commitments.

“Aggregate Revolving Commitments” means the aggregate principal amount of
Revolving Commitments of all the Revolving Lenders.

“Aggregate Revolving Committed Amount” has the meaning specified in
Section 2.01(a).

“Agreement” means this Amended and Restated Credit Agreement, as amended and
modified.

“Applicable Borrower” means the applicable borrower with regard to any Credit
Extension.

“Applicable Rate” means, from time to time:

(a) with respect to the Revolving Obligations and the Term Loan A, the following
percentages per annum, based on the Consolidated Net Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 7.02(a):

 

         Revolving Loans and Term Loan A     Letter of Credit Fee  

Pricing Level

   Consolidated Net
Leverage Ratio   Commitment
Fee     Eurodollar
Rate Loans     Base Rate
Loans     Standby Letters
of Credit     Commercial
Letters of Credit  

1

   > 4.0:1.0     0.45 %      3.00 %      2.00 %      3.00 %      2.00 % 

2

   > 3.0:1.0, but £ 4.0:1.0     0.40 %      2.75 %      1.75 %      2.75 %     
1.75 % 

3

   > 2.0:1.0, but £ 3.0:1.0     0.35 %      2.50 %      1.50 %      2.50 %     
1.50 % 

4

   > 1.0:1.0, but £ 2.0:1.0     0.30 %      2.25 %      1.25 %      2.25 %     
1.25 % 

5

   £ 1.0:1.0     0.25 %      2.00 %      1.00 %      2.00 %      1.00 % 

 

6



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth
(5th) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then Pricing
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Rate in effect from the Closing Date through the date of delivery of
the Compliance Certificate for the fiscal quarter ending June 30, 2013 shall be
determined based upon Pricing Level 3. Determinations by the Administrative
Agent of the appropriate Pricing Level shall be conclusive, absent manifest
error.

(b) with respect to the Term Loan B, (i) two and one-half percent (2.50%) per
annum for Eurodollar Rate Loans, and (ii) one and one-half percent (1.50%) per
annum for Base Rate Loans.

(c) Each Lender’s pro rata share of the Incremental Loan Facilities will be as
provided in the amendment and joinder agreements whereby such loan facilities
are established.

(d) Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S, J.P. Morgan Securities LLC and Barclays Bank PLC.

“Asbestos PI Trust” means the trust established by AWI in accordance with the
Asbestos PI Trust Agreement.

“Asbestos PI Trust Agreement” means the Armstrong World Industries, Inc.
Asbestos Personal Injury Settlement Trust Agreement, dated as of October 2,
2006, by AWI, the Legal Representative for Asbestos-Related Future Claimants,
the Official Committee of Asbestos Creditors, the Trustees and the members of
the PI Trust Advisory Committee.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

7



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).

“Audited Financial Statements” means the audited consolidated balance sheet of
AWI and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of AWI and its Subsidiaries, including the
notes thereto.

“Australian Pledge Agreement” means that certain Equitable Mortgage of Shares
dated as of February 12, 2007 with respect to the pledge of 65% of the Capital
Stock of certain Subsidiaries of AWI organized and existing under the laws of
Australia to the Collateral Agent to secure the Obligations.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) with respect
to the Revolving Commitments (other than issuance and extension of Letters of
Credit), the Maturity Date and , with respect to the issuance and extension of
Letters of Credit, the Letter of Credit Expiration Date, (b) the date of
termination of the Aggregate Revolving Committed Amount pursuant to
Section 2.06, and (c) the date of termination of the commitment of each
Revolving Lender to make Revolving Loans and of the obligation of the of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (1/2 of 1%) and
(b) the Prime Rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowers” means AWI and AWP.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

8



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

“Businesses” means, at any time, a collective reference to the businesses
operated by AWI and its Subsidiaries at such time.

“Canadian Pledge Agreement” means that certain Amended and Restated Canadian
Pledge Agreement dated as of the Closing Date with respect to the pledge of 65%
of the Capital Stock of Armstrong World Industries Canada Ltd., a wholly-owned
Subsidiary of AWI organized and existing under the laws of Canada, to the
Collateral Agent to secure the Obligations.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capital Stock Equivalents” means warrants, options or other rights for the
purchase, acquisition or exchange of any items of Capital Stock (including
through convertible securities).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
appropriate, as collateral for the L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of the Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the Administrative Agent, the L/C Issuer or Swing Line Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest

 

9



--------------------------------------------------------------------------------

(subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least 100% of the amount of the repurchase obligations,
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f) with
respect to Foreign Subsidiaries, instruments equivalent to those referred to in
clauses (a) through (e) above denominated in any foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) the Asbestos PI Trust,
(ii) TPG and (iii) any employee benefit plan of such person or its subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of more than fifty percent (50%) of the Capital Stock of
AWI entitled to vote for members of the board of directors or equivalent
governing body on a fully diluted basis; or

(b) during any period of twelve consecutive months, a majority of the members of
the board of directors or other equivalent governing body of AWI cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, (iv) who were members of
that board or equivalent governing body on the Closing Date or (v) who receives
the vote of the Asbestos PI Trust or TPG in his or her election by the
stockholders.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.

 

10



--------------------------------------------------------------------------------

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the secured obligations identified in the Collateral Documents,
and its successors and assigns in such capacity.

“Collateral Documents” means a collective reference to the Security Agreement,
each Pledge Agreement, each Mortgage, each Collateral Joinder Agreement and
other security documents as may be executed and delivered by the Loan Parties
pursuant to the terms of Section 7.14.

“Collateral Joinder Agreement” means a joinder agreement by which an additional
pledgor or guarantor may be added to a Pledge Agreement or the Security
Agreement.

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for AWI and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include Permitted Acquisitions.

“Consolidated EBITDA” means, for any period, for AWI and its Subsidiaries on a
consolidated basis, an amount equal to (i) Consolidated Operating Income for
such period plus (ii) the amount of depreciation and amortization expense for
such period, as determined in accordance with GAAP, plus (iii) to the extent
relating to the applicable period, (A) all extraordinary, nonrecurring or
one-time charges, (B) pro forma cost savings for acquisitions in an aggregate
amount of up to the greater of (i) $30 million or (ii) 10% of Consolidated
EBITDA, as yet unrealized, projected in good faith over the next twelve months,
(C) all non-cash charges (other than non-cash charges relating to pensions, and
provided that for any such non-cash charges resulting in a cash payment or cash
outlay in a subsequent period, Consolidated EBITDA will be reduced by the amount
of the cash payment or cash outlay in the period made), (D) cash restructuring
charges limited to $25 million in any period of four consecutive fiscal
quarters, (E) cost initiative charges embedded in cost of goods sold (cash and
non-cash charges) and which taken together with cost initiative charges embedded
in selling, general and administrative expenses shall be limited to $10 million
in any period of four consecutive fiscal quarters, (F) cost initiative charges
embedded in selling, general and administrative expenses (cash and non-cash
charges) and which taken together with cost initiative charges embedded in cost
of goods sold shall be limited to $10 million in any period of four consecutive
fiscal quarters, and (G) losses on sales of assets (cash and non-cash), minus
(iv) gains on sales of assets (cash and non-cash).

“Consolidated Excess Cash Flow” means, for any period for AWI and its
Subsidiaries, an amount equal to (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) the cash portion of Consolidated
Interest Charges minus (d) cash taxes paid minus (e) Consolidated Mandatory
Funded Debt Payments minus (f) the amount of any voluntary prepayments of
Consolidated Funded Indebtedness (other than voluntary prepayments of revolving
lines of credit unless accompanied by a corresponding permanent reduction in the
commitments thereunder) during such fiscal year plus (g) Consolidated Net
Changes in Working Capital minus (h) the aggregate amount of cash consideration
paid during the period for Permitted Acquisitions minus (i) the aggregate amount
of Restricted Payments paid in cash by AWI during the period minus (j) cash
expenditures not deducted in calculating Consolidated

 

11



--------------------------------------------------------------------------------

EBITDA minus (k) all non-cash credits included in Consolidated EBITDA minus
(l) cash payment in respect of long-term liabilities other than Indebtedness
minus (m) losses on sales of assets (cash and non-cash), plus (n) gains on sales
of assets (cash and non-cash), in each case on a consolidated basis determined
in accordance with GAAP.

“Consolidated Foreign Assets” means, on any date, total assets of AWI’s Foreign
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of the fiscal quarter immediately preceding the date of
determination.

“Consolidated Funded Indebtedness” means Funded Indebtedness of AWI and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for AWI and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
AWI and its Subsidiaries in connection with borrowed money (including
capitalized interest but excluding non-cash amortizing fees) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense of
AWI and its Subsidiaries with respect to such period under Capital Leases that
is treated as interest in accordance with GAAP.

“Consolidated Interest Income” means, for any period, interest income for AWI
and its Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Mandatory Funded Debt Payments” means for any period for AWI and
its Subsidiaries on a consolidated basis, the sum of all mandatory payments of
principal on Consolidated Funded Indebtedness, as determined in accordance with
GAAP. For purposes of this definition, “mandatory payments of principal”
(a) shall be determined without giving effect to any reduction of such mandatory
payments resulting from the application of any voluntary or mandatory
prepayments made during the applicable period, (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases, Sale and Leaseback
Transactions and Synthetic Leases, and (c) shall not include any voluntary
prepayments or mandatory prepayments required pursuant to Section 2.05(b)(iii)
or (iv).

“Consolidated Net Changes in Working Capital” means, for any period for AWI and
its Subsidiaries, an amount (positive or negative) equal to the sum of (a) the
net amount of decreases (or minus the amount of increases) in accounts
receivable, inventory, prepaid expenses and other current assets, plus (b) the
net amount of increases (or minus the amount of decreases) in accounts payable
(including accrued interest expense), accrued expenses and other current
liabilities, in each case on a consolidated basis determined in accordance with
GAAP and as set forth in the audited annual financial statements for AWI and its
Subsidiaries delivered pursuant to Section 7.01(a).

“Consolidated Net Interest Coverage Ratio” means, as of any date of
determination for the period of four fiscal quarters most recently ended for
which AWI has delivered financial statements pursuant to Section 7.01(a) or (b),
the ratio of (a) Consolidated EBITDA to (b) the difference of cash Consolidated
Interest Charges minus cash Consolidated Interest Income (but not less than
zero).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus unrestricted
cash and Cash Equivalents on hand of AWI and its Domestic Subsidiaries up to
$100 million, to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended for which AWI has delivered financial statements
pursuant to Section 7.01(a) or (b).

 

12



--------------------------------------------------------------------------------

“Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Funded Indebtedness as of
such date minus unrestricted cash and Cash Equivalents on hand of AWI and its
Domestic Subsidiaries up to $100 million, to (b) Consolidated EBITDA for the
period of four fiscal quarters most recently ended for which AWI has delivered
financial statements pursuant to Section 7.01(a) or (b).

“Consolidated Operating Income” means, for any period, for AWI and its
Subsidiaries on a consolidated basis, the operating income of AWI and its
Subsidiaries (before deductions for interest and taxes) for that period, as
determined in accordance with GAAP, including in any event, without limitation,
AWI’s share of reported net income from WAVE for such period on an “as-earned”
basis rather than on an “as-received” basis.

“Consolidated Secured Funded Indebtedness” means Consolidated Funded
Indebtedness of AWI and its Subsidiaries secured by a Lien.

“Consolidated Total Assets” means, on any date, total assets of AWI and its
Subsidiaries on a consolidated basis determined in accordance with GAAP as of
the last day of the fiscal quarter immediately preceding the date of
determination.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of AWI, as appropriate.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Loans and
Credit Extensions under this Agreement.

“Debt Transactions” means, with respect to AWI and its Subsidiaries, any sale,
issuance, placement, assumption or guaranty of Funded Indebtedness, whether or
not evidenced by a promissory note or other written evidence of Indebtedness,
other than Indebtedness permitted under subsections (a) through (f), inclusive,
and (h) through (u), inclusive, of Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the

 

13



--------------------------------------------------------------------------------

Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum, in all cases to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is a result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
AWI or any of its Subsidiaries (including the Capital Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the Permitted Dispositions, (ii) the
sale, lease, license, transfer or other disposition of inventory or other
Property in the ordinary course of business, (iii) the sale, lease, license,
transfer or other disposition of machinery, equipment or other Property no
longer used or useful in the conduct of business, (iv) any sale, lease, license,
transfer or other disposition of Property to any Loan Party, (v) any Disposition
to the extent constituting a Permitted Investment, (vi) any sale, lease,
license, transfer or other disposition of Property by any Foreign Subsidiary to
AWI or any of its Subsidiaries, (vii) dispositions of

 

14



--------------------------------------------------------------------------------

equipment or real property to the extent that (a) such property is exchanged for
credit against the purchase price of similar replacement equipment or property
or (b) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement equipment or property; (viii) licenses,
sublicenses, leases and subleases not interfering in any material respect with
the business of AWI or its Subsidiaries, (ix) sales or discounts of accounts
receivable in connection with the compromise or collection thereof and
(x) dispositions set forth on Schedule 8.05.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Pledge Agreement” means that certain Amended and Restated Pledge
Agreement dated as of the Closing Date given by AWI and certain of its Domestic
Subsidiaries, as pledgors, to the Collateral Agent to secure the Obligations.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia, other than (a) a
Subsidiary which is a disregarded entity for U.S. Federal income tax purposes
and directly or indirectly holds any interest in a Subsidiary not organized
under the laws of any state of the United States or the District of Columbia or
(b) any other Subsidiary which is a Subsidiary of an entity described in the
foregoing clause (a).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with AWI within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by AWI or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by AWI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization pursuant to
Section 418 of the Code; (d) the filing of a notice of

 

15



--------------------------------------------------------------------------------

intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon AWI
or any ERISA Affiliate.

“Eurodollar Base Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period;
provided that in the case of the Term Loan B, the Eurodollar Rate shall not be
less than one percent (1.00%) per annum.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased personal Property which is located outside of the United States, (b) any
personal Property (including, without limitation, motor vehicles and aircraft)
in respect of which perfection of a Lien is not either (i) governed by the
Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Capital Stock of any First-Tier Foreign
Subsidiary to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.14(b), (d) any personal Property which, subject to the
terms of Section 8.09, is subject to a Lien of the type described in
Section 8.01(i) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such Property, provided that in any such case the
prohibition would not be rendered ineffective by the Uniform Commercial Code
(including the provisions of Sections 9-407 and 9-408 thereof) or other
applicable Law (including Debtor Relief Laws), (e) any Property that is sold,
conveyed or otherwise transferred or subjected to a Lien pursuant to a
Securitization

 

16



--------------------------------------------------------------------------------

Transaction permitted pursuant to Section 8.03(j), (f) the Capital Stock of
WAVE, (g) any permit, lease, license, contract or instrument, now or hereafter
in effect of a Loan Party, or rights relating thereto, if the grant of a
security interest in such permit, lease, license, contract or instrument, or
rights relating thereto, in a manner contemplated by the Loan Documents, under
the terms thereof or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise materially and adversely alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both), provided that in any such case the prohibition,
termination or rights to terminate, accelerate or materially and adversely alter
such Loan Party’s rights, titles and interests would not be rendered ineffective
by the Uniform Commercial Code (including the provisions of Sections 9-407 and
9-408 thereof) or other applicable Law (including Debtor Relief Laws), and
(h) any Property listed in Schedule 1.01 under the heading “Excluded Property”.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation incurred after the date hereof, if, and to the extent that, all or a
portion of the Guaranty of such Guarantor of, or the grant under a Loan Document
by such Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.08 hereof and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty or security interest becomes illegal.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereof.

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by AWI or any of its Subsidiaries.

 

17



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement
entered into between the United States and the government of another country in
order to implement the requirements of Sections 1471 through 1474 of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means those certain letter agreements, each dated February 26,
2013, among the Borrowers and each of the Administrative Agent and each of the
Arrangers.

“First-Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by a Loan Party.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s pro rata share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s pro rata share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal amount of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

18



--------------------------------------------------------------------------------

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

(d) all obligations arising under standby letters of credit and similar
obligations that back obligations that would constitute Indebtedness (but
specifically excluding those that support performance obligations);

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and other than obligations with respect to compensation);

(f) all Attributable Indebtedness;

(g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

19



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness , or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 4.01.

“Guarantors” means (i) the Borrowers (for purposes of obligations of
Subsidiaries under Swap Contracts and Treasury Management Agreements and any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Section 4.01 and 4.08) under the Guaranty), and (ii) each Material Domestic
Subsidiary of AWI identified as a “Guarantor” on the signature pages hereto and
each other Person that joins as a Guarantor pursuant to Section 7.12, together
with their successors and permitted Assigns; provided, that in no event shall
any Securitization Subsidiary constitute a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Guaranty Joinder Agreement” means a joinder agreement by which a Domestic
Subsidiary of AWI or other Person may become a Guarantor hereunder. A form of
Guaranty Joinder Agreement is attached as Exhibit F.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Incremental Loan Facilities” has the meaning specified in Section 2.01(d).

“Incremental Revolving Loan Facility” has the meaning specified in
Section 2.01(d).

“Incremental Term Loan A” has the meaning provide in Section 2.01(d).

“Incremental Term Loan B” has the meaning specified in Section 2.01(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

 

20



--------------------------------------------------------------------------------

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, and has liability for such obligations, but only to
the extent there is recourse to such Person for payment thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.04(b).

“Insurance Subsidiary” means a Subsidiary established by AWI or any of its
Subsidiaries for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by AWI or any of its
Subsidiaries or joint ventures or to insure unrelated businesses, provided that
such unrelated business premiums do not exceed 35% of the annual premiums
collected by such Subsidiary.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and December,
the Maturity Date and, in the case of any Swing Line Loan, any other dates as
may be mutually agreed upon by the Borrowers and the Swing Line Lender, and
(b) as to any Eurodollar Rate Loan, the last Business Day of each Interest
Period for such Loan, the date of repayment of principal of such Loan, the
Maturity Date, and in addition, where the applicable Interest Period exceeds
three months, the date every three months after the beginning of such Interest
Period. If an Interest Payment Date falls on a date that is not a Business Day,
such Interest Payment Date shall be deemed to be the next Business Day.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six, and, if
available to all of the relevant Lenders, twelve months thereafter, as selected
by the applicable Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) no Interest Period with respect to a Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Eurodollar Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.

 

21



--------------------------------------------------------------------------------

“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of AWI and its Subsidiaries for the fiscal
quarter ending September 30, 2012, including balance sheets and statements of
income or operations, shareholders’ equity and cash flows.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment at any time shall be the amount actually invested, as
determined at the time of each such Investment, without adjustment for
subsequent increases or decreases in the value of such Investment, net of
(i) any return representing a return of capital with respect to such Investment
and (ii) any dividend, distribution or other return on capital with respect to
such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of either of the
Borrowers or any of their respective Subsidiaries.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Applicable Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreements” means a Guaranty Joinder Agreement, a Lender Joinder
Agreement and/or a Collateral Joinder Agreement, as appropriate.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

22



--------------------------------------------------------------------------------

“L/C Commitment” means, with respect to any L/C Issuer, the commitment of such
L/C Issuer to issue and to honor payment obligations under Letters of Credit in
accordance with Section 2.03.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means with respect to a particular Letter of Credit (a) as to
Existing Letters of Credit, the Lenders identified on Schedule 2.03, (b) Bank of
America in its capacity as issuer of such Letter of Credit or (c) such other
Lender selected by the Applicable Borrower (with the consent of such Lender and
the Administrative Agent) from time to time to issue such Letter of Credit, or
any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swing Line Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with their
respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement by which a Lender is joined
under this Agreement to provide additional commitments in respect of the Term
Loan B Commitments, an Incremental Loan Facility or otherwise.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any Existing Letter of Credit and each letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” has the meaning specified in Section 2.03(a)(i). The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

23



--------------------------------------------------------------------------------

“Liquidity” means, at any time, the sum of (i) unrestricted cash and Cash
Equivalents on hand, plus (ii) the aggregate unused amount of Revolving
Commitments hereunder.

“Loan” means any Revolving Loan, Swing Line Loan or Term Loan, and the Base Rate
Loans and Eurodollar Rate Loans comprising such Loans.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application, each Joinder Agreement, the Collateral Documents
and each Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, Swing Line
Loans or Term Loan, (b) a conversion of Loans from one Type to the other, or
(c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(b), which,
if in writing, shall be substantially in the form of Exhibit A-1 or Exhibit A-2,
with respect to Revolving Loans and Term Loans, and Exhibit B, with respect to
Swing Line Loans.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of AWI and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Borrowers and
their respective Subsidiaries taken as a whole to perform their obligations
under any Loan Document to which they are a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrowers and their respective Subsidiaries taken as a whole of any Loan
Document to which they are a party.

“Material Domestic Real Property” means (a) the real property owned in fee by
any Loan Party and listed on Schedule 6.20(a)(ii) and (b) any individual real
property acquired in fee by any Loan Party after the Closing Date to the extent
such individual real property has a net book value in excess of $6,000,000.

“Material Domestic Subsidiary” means any Domestic Subsidiary of AWI that
individually, or together with its Subsidiaries on a consolidated basis, has
assets of more than $2,000,000; provided, that in no event shall any Insurance
Subsidiary or Securitization Subsidiary constitute a Material Domestic
Subsidiary.

“Material First-Tier Foreign Subsidiary” means (a) Armstrong World Industries
(Australia) Pty. Ltd., (b) Armstrong World Industries Canada Ltd. and (c) any
other First-Tier Foreign Subsidiary that individually, or together with its
Subsidiaries on a consolidated basis, has assets of more than $10,000,000;
provided, however, that notwithstanding the foregoing, the following Foreign
Subsidiaries shall not constitute Material First-Tier Foreign Subsidiaries:
(i) any Foreign Subsidiary organized under the laws of the People’s Republic of
China or any state or other political subdivision thereof; (ii) any Insurance
Subsidiary; and (iii) any other Foreign Subsidiary if a pledge of such Foreign
Subsidiary’s Capital Stock violates any Law or could reasonably be expected to
have an adverse effect on the business of such Foreign Subsidiary.

 

24



--------------------------------------------------------------------------------

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), March 15, 2018, (b) as to
the Term Loan A, March 15, 2018, and (c) as to the Term Loan B, March 15, 2020,
and (c) as to any other Term Loan (other than Term Loan A or Term Loan B)
established hereunder, the date provided in the applicable Lender Joinder
Agreement or other documentation establishing such Incremental Loan Facility
hereunder.

“Maximum Rate” has the meaning specified in Section 11.09.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i),(a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.

“MNPI” has the meaning specified in clause (3) of the proviso to
Section 2.05(a)(ii)(A).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” means that real property that may become the subject of a
Mortgage.

“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given to secure the Obligations with regard to real property in each
case as amended and modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which AWI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
(including insurance proceeds and condemnation awards) received by AWI or any of
its Subsidiaries, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions), (b) taxes paid or payable as a result thereof, (c) the
amount necessary to retire any Indebtedness secured by a Permitted Lien on the
related Property, (d) amounts paid or reserved to fund any liabilities in
connection with any Disposition and (e) for Debt Transactions, the “Net Cash
Proceeds” subject to mandatory prepayment under Section 2.05(b)(iii) will be
reduced by the portion thereof used or to be used for a Permitted Acquisition or
to refinance other permitted Indebtedness, in each case, in the period beginning
two month prior to the date of the Debt Transaction and ending two months after
the date of the Debt Transaction; understood and agreed that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by the
Borrowers or any Subsidiary in any Disposition or Involuntary Disposition when
and as received.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

25



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Notes” means the Revolving Notes, the Swing Line Note and the Term Loan Notes.

“Notice of Continuation/Conversion” means the written notice of continuation or
conversion in substantially the form of Exhibit A-2.

“Obligations” means with respect to the Borrowers and each Guarantor (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, whether absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) all obligations under any Swap Contract between AWI or any
of its Subsidiaries, on the one hand, and any Lender or Affiliate of a Lender,
on the other hand, that is permitted to be incurred pursuant to Section 8.03(d)
and (c) all obligations under any Treasury Management Agreement between AWI or
any of its Subsidiaries, on the one hand, and any Lender or Affiliate of a
Lender, on the other hand; provided that the “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“Offer for Discounted Prepayment” has the meaning specified in
Section 2.05(a)(ii)(C).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date; (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of

 

26



--------------------------------------------------------------------------------

any reimbursements by the Borrowers of Unreimbursed Amounts; and (c) with
respect to the Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any prepayments or repayments of the Term
Loan on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.16.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by AWI or any ERISA
Affiliate or to which AWI or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisitions” means Investments consisting of an Acquisition by a
Loan Party, provided that (i) immediately after giving effect to such
Acquisition, such Loan Party would be in compliance with Section 8.07, (ii) in
the case of an Acquisition of all or substantially all of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) where the
Consolidated Net Leverage Ratio is or will be greater than 3.5:1.0, the cost
(including assumed indebtedness) of all Acquisitions from the Closing Date shall
not exceed $100,000,000 in the aggregate, (iv) no Default or Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis, (v) AWI will be in compliance with the financial covenants
under Section 8.11 after giving effect thereto on Pro Forma Basis and (vi) AWI
shall deliver to the Administrative Agent a compliance certificate confirming
the foregoing, in form and detail reasonably satisfactory to the Administrative
Agent.

“Permitted Dispositions” means (i) the sale or disposition of all or any portion
of the European flooring business, and (ii) the sale or disposition of surplus
real estate in Germany with a value not in excess of euro 5 million, in each
case, accomplished by the sale of one or more relevant Subsidiaries, the sale of
assets or a combination thereof.

“Permitted Investments” means, at any time, Investments by AWI or any of its
Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.

“Permitted Liens” means, at any time, Liens in respect of Property of AWI or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by AWI or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.

 

27



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 7.02.

“Pledge Agreements” means (a) Domestic Pledge Agreement, (b) the Australian
Pledge Agreement, (c) the Canadian Pledge Agreement and (d) any other pledge
agreement given by any Person to the Collateral Agent to secure the Obligations,
in each case as amended and modified.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 and for purposes of determining the Applicable Rate, that
any Disposition, Involuntary Disposition, Acquisition or incurrence or
assumption of Indebtedness pursuant to subsections (e), (g) or (h) of
Section 8.03 or pursuant to an Incremental Loan Facility shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which AWI has delivered financial
statements pursuant to Section 7.01(a) or (b). In connection with the foregoing,
(a) with respect to any Disposition or Involuntary Disposition, (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the Property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and
(ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (b) with respect to any
Acquisition, (i) income statement items attributable to the Person or Property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for AWI and its Subsidiaries in accordance with GAAP
or in accordance with any defined terms set forth in this Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by AWI or any Subsidiary (including the Person or Property
acquired) in connection with such transaction and any Indebtedness of the Person
or Property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of AWI containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which AWI
has delivered financial statements pursuant to Section 7.01(a) or (b) after
giving effect to the applicable transaction on a Pro Forma Basis.

“Pro Rata Share” means, as to each Lender at any time, (a) with respect to the
Revolving Commitments, such Lender’s Revolving Commitment Percentage; provided
that if the Revolving Commitments shall have expired or been terminated, then
such Lender’s Revolving Commitment Percentage immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof, (b) with respect to the Term Loan A and the Term Loan A
Commitments, such Lender’s Term Loan A Commitment Percentage, (c) with respect
to the Term Loan B and the Term Loan B Commitments, such Lender’s Term Loan B
Commitment Percentage, and (d) with respect to the aggregate amount of Loans and
L/C Obligations hereunder, a percentage equal to such Lender’s share of the
Aggregate Commitments; provided that if the Commitments shall have expired or
been terminated, then a percentage (expressed as a percentage, carried out to
the ninth decimal place) equal to such Lender’s share of the aggregate amount of
Loans and L/C Obligations outstanding. The initial Pro Rata Shares of each
Lender is set forth opposite the name of such Lender on Schedule 2.01.

 

28



--------------------------------------------------------------------------------

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Public Indenture” means any indenture executed by the Borrowers pursuant to
which Public Notes have been or will be issued.

“Public Lender” has the meaning specified in Section 7.02.

“Public Notes” means any senior unsecured notes issued by the Borrowers after
the Closing Date pursuant to an offering consummated in accordance with the
Securities Act of 1933 or pursuant to an offering registered under the
Securities Act of 1933.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and, in each case, can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer and any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.

“Repricing Transaction” means the incurrence by the Borrowers or any of their
Subsidiaries of any new or additional term loans (whether issued pursuant to an
amendment to this Agreement or pursuant to a separate financing) that is broadly
marketed or syndicated to institutional investors in financings similar to the
Term Loan B (i) having an effective interest rate margin or weighted average
yield (to be determined by the Administrative Agent consistent with generally
accepted financial practice, after giving effect to, among other factors,
margins, upfront or similar fees or original issue discount shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) that is less than the Applicable
Rate for, or weighted average yield (to be determined by the Administrative
Agent on the same basis) of, the Term Loan B and (ii) the proceeds of which are
used to repay, in whole or in part, principal of the outstanding Term Loan B.

“Request for Credit Extension” means (a) with respect to a Borrowing, a Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Request for Solicitation” has the meaning specified in Section 2.05(a)(ii)(B).

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Commitments, or if the Commitments
shall have expired or been terminated, Lenders having in the aggregate more than
fifty percent (50%) of the outstanding Loans and L/C Obligations (including, in
each case, the aggregate amount of each Lender’s participation interests in L/C
Obligations and Swing Line Loans); provided that the Commitments of, and the
portion of the applicable Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making determinations of “Required
Lenders” hereunder.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than fifty percent (50%) of the Aggregate Revolving
Commitments or, if the Revolving Commitments shall have expired or been
terminated, Revolving Lenders having more than fifty percent (50%) of the Total
Revolving Outstandings (including, in each case, the aggregate principal amount
of each Revolving Lender’s participation interests in L/C Obligations and Swing
Line Loans); provided that the Revolving Commitments of, and the portion of the
Total Revolving Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making determinations of Required Revolving Lenders.

“Required Term Loan A Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the aggregate principal amount of Term
Loan A Commitments; provided that the Term Loan A Commitments held or deemed
held by any Defaulting Lender shall be excluded for purposes of making
determinations of Required Term Loan A Lenders.

“Required Term Loan B Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the aggregate principal amount of Term
Loan B Commitments; provided that the Term Loan B Commitments held or deemed
held by any Defaulting Lender shall be excluded for purposes of making
determinations of Required Term Loan B Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president and treasurer or vice president and controller
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to the Capital Stock of AWI or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or of any option, warrant or other right to acquire any such
Capital Stock.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans pursuant to Section 2.01, (b) purchase participations
in L/C Obligations, and (c) purchase participations in Swing Line Loans. The
amount of the initial Revolving Commitments is identified on Schedule 2.01.

“Revolving Committed Amount” means, for each Revolving Lender, the amount of
such Revolving Lender’s Revolving Commitment. The initial Revolving Committed
Amounts are set out in Schedule 2.01.

“Revolving Commitment Percentage” means, for each Revolving Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the aggregate principal amount of the Revolving Commitments. The initial
Revolving Commitment Percentages are set out in Schedule 2.01.

 

30



--------------------------------------------------------------------------------

“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns. The initial Revolving Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Notes” has the meaning specified in Section 2.11(a).

“Revolving Obligations” means Revolving Loans, Swing Line Loans and L/C
Obligations.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to AWI or any Subsidiary,
any arrangement, directly or indirectly, with any person whereby AWI or such
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Indebtedness” means any Indebtedness under any Securitization
Transaction.

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or affiliate to which such Person sells, conveys or otherwise
transfers, or grants a Lien on Securitization Receivables pursuant to a
Securitization Transaction.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which AWI
or any Affiliate of AWI may sell, convey or otherwise transfer, or grant a Lien
on, accounts, payments, receivables, accounts receivable, rights to future lease
payments or residuals or similar rights to payment and in each case any related
assets (the “Securitization Receivables”) to a Securitization Subsidiary.

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Collateral Agent by each of the Loan Parties.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is generally able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature,
(b) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (c) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (d) the present fair salable value of the assets
of such Person is not less than the amount that will be

 

31



--------------------------------------------------------------------------------

required to pay all liabilities of such Person on its debts as they become
absolute and matured. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, directly, or indirectly through one or more intermediaries, or both, by
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AWI.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in accordance with
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

 

32



--------------------------------------------------------------------------------

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” has the meaning specified in Section 2.04(a). The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Committed Amount.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the Term Loan A, the Term Loan B and any term loan established
under the Incremental Loan Facilities.

“Term Loan A” has the meaning specified in Section 2.01(b).

“Term Loan A Commitment” means, for each Term Loan A Lender, the commitment of
such Term Loan A Lender to make a portion of the Term Loan A hereunder; provided
that, at any time after the funding of the Term Loan A, determinations of
“Required Lenders” and “Required Term Loan A Lenders” shall be based on the
Outstanding Amount of the Term Loan A.

“Term Loan A Commitment Percentage” means, for each Term Loan A Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of the Term Loan A, such Term Loan A
Lender’s Term Loan A Committed Amount, and after funding of the Term Loan A, is
the outstanding principal amount of such Lender’s Term Loan A, and the
denominator of which is, prior to funding of the Term Loan A, the aggregate
principal amount of the Term Loan A Commitments, and after funding of the Term
Loan A, the Outstanding Amount of the Term Loan A. The initial Term Loan A
Commitment Percentages are set out in Schedule 2.01.

“Term Loan A Committed Amount” means, for each Term Loan A Lender, the amount of
such Term Loan A Lender’s Term Loan A Commitment. The amount of each initial
Term Loan A Committed Amount is identified on Schedule 2.01.

“Term Loan A Lender” means those Lenders with Term Loan A Commitments, together
with their successors and permitted assigns. The initial Term Loan A Lenders are
identified on the signature pages hereto and on Schedule 2.01.

“Term Loan A Note” has the meaning specified in Section 2.11(a).

“Term Loan B” has the meaning specified in Section 2.01(c).

“Term Loan B Commitment” means, for each Term Loan B Lender, the commitment of
such Term Loan B Lender to make a portion of the Term Loan B hereunder; provided
that, at any time after the funding of the Term Loan B, determinations of
“Required Lenders” and “Required Term Loan B Lenders” shall be based on the
Outstanding Amount of the Term Loan B.

“Term Loan B Commitment Percentage” means, for each Term Loan B Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding

 

33



--------------------------------------------------------------------------------

of the Term Loan B, such Term Loan B Lender’s Term Loan B Committed Amount, and
after funding of the Term Loan B, is the outstanding principal amount of such
Lender’s Term Loan B, and the denominator of which is, prior to funding of the
Term Loan B, the aggregate principal amount of the Term Loan B Commitments, and
after funding of the Term Loan B, the Outstanding Amount of the Term Loan B. The
initial Term Loan B Commitment Percentages are set out in Schedule 2.01.

“Term Loan B Committed Amount” means, for each Term Loan B Lender, the amount of
such Term Loan B Lender’s Term Loan B Commitment. The initial Term Loan B
Committed Amounts are set out in Schedule 2.01.

“Term Loan B Lender” means those Lenders with Term Loan B Commitments, together
with their successors and permitted assigns. The initial Term Loan B Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.

“Term Loan B Note” has the meaning specified in Section 2.11(a).

“Term Loan Commitments” means (i) the Term Loan A Commitments, (b) the Term Loan
B Commitments, and (ii) any term loan commitments established under the
Incremental Loan Facilities, provided that in any such case, at any time after
the funding of the respective term loan, determinations of “Required Lenders”
and required lenders for the particular tranche of term loan thereby established
shall be based on the Outstanding Amount of the term loan.

“Term Loan Notes” means the Term Loan A Notes, the Term Loan B Notes and any
other promissory notes given to evidence Term Loans established under the
Incremental Loan Facilities.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“TPG” means TPG Capital, L.P., investment funds managed by TPG Capital, L.P.,
and their respective Affiliates, other than any portfolio companies of the
foregoing.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchasing card, travel card,
account reconciliation and reporting and trade finance services.

“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in effect
in any applicable jurisdiction from time to time.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

34



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“WAVE” means the unincorporated joint venture established pursuant to that Joint
Venture Agreement dated March 23, 1992, between Armstrong Ventures, Inc. and
Worthington Industries, Inc.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory, rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties of whatever kind,
tangible and intangible, real and personal, including cash, securities, accounts
and contract rights.

(b) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) To the extent that any of the representations and warranties contained in
Article VI under this Agreement or in any of the other Loan Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.02(a) and the qualifier “in any material respect”
contained in Section 9.01(d) shall not apply.

 

35



--------------------------------------------------------------------------------

Section 1.03 Accounting Terms.

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the AWI and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) AWI will provide a written summary of material changes in GAAP and in the
consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(a). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either AWI or the Required
Lenders shall so request, the Administrative Agent, the Lenders and AWI shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) AWI shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) All calculations of the financial covenants in Section 8.11 shall be made on
a Pro Forma Basis.

Section 1.04 Rounding.

Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

36



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 Revolving Loans and Term Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to either Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) with regard to the Revolving Lenders collectively, the Total Revolving
Outstandings shall not exceed TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000)
(as such amount may be increased or decreased in accordance with the provisions
hereof, the “Aggregate Revolving Committed Amount”) and (ii) with regard to each
Revolving Lender individually, such Revolving Lender’s Pro Rata Share of Total
Revolving Outstandings shall not exceed such Revolving Lender’s Revolving
Commitment. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(b) Term Loan A. Subject to the terms and conditions set forth herein, the Term
Loan A Lenders, severally and not jointly, agree to make an advance to either
Borrower on the Closing Date of their Pro Rata Share of a term loan (the “Term
Loan A”) in the aggregate principal amount of FIVE HUNDRED FIFTY MILLION DOLLARS
($550,000,000). The Term Loan A may consist of Base Rate Loans, Eurodollar Rate
Loans, or a combination thereof, as the Borrowers may request. Amounts repaid on
the Term Loan A may not be reborrowed.

(c) Term Loan B. On the Closing Date, the Term Loan B Lenders, severally and not
jointly, agree to make an advance to either Borrower of their Pro Rata Share of
a term loan (the “Term Loan B”) in an original aggregate principal amount of
FOUR HUNDRED SEVENTY-FIVE DOLLARS ($475,000,000). The Term Loan B may consist of
Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as the
Borrowers may request. Amounts repaid on the Term Loan B may not be reborrowed.

(d) Incremental Loan Facilities. At any time on or after the Closing Date, the
Borrowers may, on written notice to the Administrative Agent, establish
additional credit facilities with Lenders or other lenders who shall become
Lenders (collectively, the “Incremental Loan Facilities”) by increasing the
Aggregate Revolving Committed Amount or establishing other revolving credit
commitments (the “Incremental Revolving Loan Facility”), increasing the amount
of the Term Loan A (the “Incremental Term Loan A”), increasing the amount of the
Term Loan B (the “Incremental Term Loan B”), or establishing a new term loan or
loans as provided herein; provided that, with respect to the establishment of
any such Incremental Loan Facility:

(i) the aggregate amount of loans and commitments for all Incremental Loan
Facilities established after the Closing Date shall not exceed the greater of
(A) FOUR HUNDRED MILLION DOLLARS ($400,000,000) or (B) up to a Consolidated Net
Secured Leverage Ratio of 2.5:1.0;

 

37



--------------------------------------------------------------------------------

(ii) (A) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto, (B) AWI shall be in compliance with the
financial covenants under Section 8.11 after giving effect thereto on a Pro
Forma Basis (assuming for purposes hereof that the entire amount of the
Incremental Loan Facility is fully drawn and funded), (C) the conditions for
Credit Extensions under subsections (a) and (b) of Section 5.02 are or can be
satisfied on such date, and (D) AWI shall demonstrate compliance with the sizing
condition for the Incremental Loan Facility in clause (i) hereinabove;

(iii) AWI will provide (A) a compliance certificate from a Responsible Officer
confirming satisfaction of the foregoing conditions in clause (ii) above and
demonstrating compliance with the financial covenants hereunder after giving
effect to such Incremental Loan Facility on a Pro Forma Basis (assuming for
purposes hereof, that the amount of such Incremental Loan Facility is fully
drawn and funded), and (B) supporting resolutions, legal opinions, promissory
notes and other items as may be reasonably required by the Administrative Agent;

(iv) lenders providing loans and commitments for such Incremental Loan Facility
will provide a Lender Joinder Agreement and such other agreements reasonably
acceptable to the Administrative Agent;

(v) upfront and/or arrangement fees, if any, in respect of the new commitments
or loans so established, shall be paid; and

(vi) to the extent necessary in the reasonable judgment of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
reasonably satisfactory to the Administrative Agent.

In connection with establishment of any Incremental Loan Facility, (1) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Loan Facility without their prior written approval,
(2) neither the Administrative Agent nor any of the Arrangers shall have any
responsibility for arranging any such additional commitments without their prior
written consent and subject to such conditions, including fee arrangements, as
they may provide in connection therewith and (3) Schedule 2.01 will be deemed to
be revised to reflect the Lenders, Loans, Commitments and pro rata shares or
percentages after giving effect to the establishment of such Incremental Loan
Facility.

(e) Additional Conditions for Establishment of Incremental Revolving Loan
Facility. In addition to the requirements of Section 2.01(d), establishment of
an Incremental Revolving Loan Facility is subject to the following additional
conditions:

(i) any such increase will be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof;

(ii) any new lender providing loans and commitments for the Incremental
Revolving Loan Facilities must be reasonably acceptable to the L/C Issuer and
the Swing Line Lender; and

(iii) if any Revolving Loans are outstanding at the time of establishment of the
Incremental Revolving Loan Facility, the Borrowers will make such payments and
adjustments on the Revolving Loans (including payment of any break-funding
amounts owing under Section 3.05)

 

38



--------------------------------------------------------------------------------

as may be necessary to give effect to the revised commitment amounts and Pro
Rata Shares, it being agreed that the Administrative Agent shall, in
consultation with the Borrowers, manage the allocation of the revised Pro Rata
Shares to the existing Eurodollar Rate Loans in such a manner as to minimize the
break-funding amounts so payable by the Borrowers.

Any Incremental Revolving Loan Facility established by way of increasing the
Aggregate Revolving Commitments under Section 2.01(a) shall be a part of the
Revolving Loans and Revolving Commitments hereunder subject to the same terms
and conditions without distinction from the Revolving Loans and Revolving
Commitments existing prior to their establishment, except as may be expressly
provided in connection therewith (such as any upfront fees, different interest
rate or different later final maturity date); provided that the final maturity
date of any Incremental Revolving Loan Facility shall be no earlier than the
final maturity date of the then existing Revolving Loans and Revolving
Commitment.

(f) Additional Conditions for Establishment of Incremental Term Loan A. In
addition to the requirements of Section 2.01(d), establishment of an Incremental
Term Loan A is subject to the following additional conditions:

(i) any such increase will be in a minimum principal amount of $20,000,000 and
integral multiples of $5,000,000 in excess thereof;

(ii) the Applicable Borrower will make such payments and adjustments on the Term
Loan A (including payment of any break-funding amounts owing under Section 3.05)
as may be necessary to give effect to the revised commitment amounts and pro
rata shares or percentages, it being agreed that the Administrative Agent shall,
in consultation with the Borrowers, manage the allocation of the revised pro
rata shares to the existing Eurodollar Rate Loans in such a manner as to
minimize the break-funding amounts so payable by the Borrowers; and

(iii) in the case of an increase in the amount of the Term Loan A after the
first principal amortization payment date, adjustments will be made to the
schedule of amortization payment provided in Section 2.07(c), as appropriate, to
give effect thereto such that payments of principal, interest and other amounts
will be made on the same basis as for the underlying Term Loan A and the
principal amortization payments made to the holders of the Term Loan A will be
not less than that which was payable prior to giving effect to the Incremental
Loan Facility.

Any Incremental Term Loan A established under Section 2.01(d) shall be a part of
the Term Loan A hereunder subject to the same terms and conditions without
distinction from the Term Loan A existing prior to their establishment, except
as may be expressly provided in connection therewith (such as upfront fees,
different interest rate or different later final maturity date); provided that
the final maturity date of any Incremental Term Loan A shall be no earlier than
the final maturity date of the then existing Term Loan A.

(g) Additional Conditions for Establishment of Incremental Term Loan B. In
addition to the requirements of Section 2.01(d), establishment of an Incremental
Term Loan B is subject to the following additional conditions:

(i) any such increase will be in a minimum principal amount of $20,000,000 and
integral multiples of $5,000,000 in excess thereof;

(ii) the Applicable Borrower will make such payments and adjustments on the Term
Loan B (including payment of any break-funding amounts owing under Section 3.05)
as may be necessary to give effect to the revised commitment amounts and pro
rata shares or percentages, it

 

39



--------------------------------------------------------------------------------

being agreed that the Administrative Agent shall, in consultation with the
Borrowers, manage the allocation of the revised pro rata shares to the existing
Eurodollar Rate Loans in such a manner as to minimize the break-funding amounts
so payable by the Borrowers; and

(iii) in the case of an increase in the amount of the Term Loan B after the
first principal amortization payment date, adjustments will be made to the
schedule of amortization payment provided in Section 2.07(d), as appropriate, to
give effect thereto such that payments of principal, interest and other amounts
will be made on the same basis as for the underlying Term Loan B and the
principal amortization payments made to the holders of the Term Loan B will be
not less than that which was payable prior to giving effect to the Incremental
Loan Facility.

Any Incremental Term Loan B established under Section 2.01(d) shall be a part of
the Term Loan B hereunder subject to the same terms and conditions without
distinction from the Term Loan B existing prior to their establishment, except
as may be expressly provided in connection therewith (such as upfront fees,
different interest rate or different later final maturity date); provided that
the final maturity date of any Incremental Term Loan B shall be no earlier than
the final maturity date of the then existing Term Loan B.

(h) Additional Conditions for Establishment of Incremental Term Loan Facilities.
In addition to the requirements of Section 2.01(d), establishment of another
term loan is subject to the following additional conditions:

(i) any such Term Loan or increase in the amount of an existing Term Loan (other
than the Term Loan A and Term Loan B) will be in a minimum principal amount of
$50,000,000 and integral multiples of $10,000,000 in excess thereof;

(ii) if the aggregate amount of loans and commitments under another term loan
established hereunder is being increased, the Applicable Borrower will make such
payments and adjustments on the term loan (including payment of any
break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and percentages, it being agreed that
the Administrative Agent shall, in consultation with the Borrowers, manage the
allocation of the revised commitment percentages to the existing Eurodollar Rate
Loans in such a manner as to minimize the break-funding amounts so payable by
the Borrowers;

(iii) in the case of an increase in the amount of another term loan established
hereunder after the first principal amortization payment date, adjustments will
be made to the schedule of amortization payment provided in Section 2.07, as
appropriate, to give effect thereto such that payments of principal, interest
and other amounts will be made on the same basis as for the underlying term loan
and the principal amortization payments made to the holders of the existing
underlying term loan will be not less than that which was payable prior to
giving effect to the Incremental Loan Facility;

(iv) the new term loan being established will have a final maturity date that is
at least six (6) months beyond the final maturity date for the Term Loan B (or
other term loan established as an Incremental Loan Facility hereunder) and an
average weighted life-to-maturity from the date of issuance not less than the
remaining average weighted life-to-maturity for the Term Loan B (or other term
loan established as an Incremental Loan Facility hereunder) from such date;

(v) it is acknowledged that pricing for the new term loans established as an
Incremental Loan Facility hereunder may have pricing that is higher or lower
than pricing

 

40



--------------------------------------------------------------------------------

applicable to the Term Loan B (or other term loan established as an Incremental
Loan Facility hereunder); provided that the all-in-yield of each such new term
loan shall be as provided in the amendment and joinder agreements pursuant to
which the such new term loan is established (it being understood that the
“all-in-yield” shall be determined after taking into account original issue
discount (assuming a four year average life), fees (other than bona fide
arrangement, underwriting, structuring or similar fees not generally shared with
the applicable Lenders) and interest rate (including any applicable LIBOR
floor)), and provided further that in the event that the all-in-yield for such
new term loan is fifty basis points (0.50%) or more greater than the
all-in-yield for the Term Loan B (or other term loan previously established as
an Incremental Loan Facility hereunder), then the all-in-yield for the Term Loan
B (or other term loan previously established as an Incremental Loan Facility
hereunder) will be increased such that after giving effect thereto the
all-in-yield for the Term Loan B (or other term loan established as an
Incremental Loan Facility hereunder) is fifty basis points (0.50%) or less than
the all-in-yield for the new term loan; and

(vi) except with respect to maturity, amortization (weighted average
life-to-maturity) and pricing as provided hereinabove, any additional term loan
established pursuant to this clause (h), shall have terms that are the same or
less restrictive than those for the Term Loan B.

For purposes of this subsection only, any Lender’s share of any new term loan
established hereunder will be deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such term loan) payable to
all Lenders of such term loans, but exclusive of any arrangement, structuring or
other fees payable in connection therewith that are not shared with all Lenders
of such term loans.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) (i) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to the requested date of any Borrowing
of Eurodollar Rate Loans, and (B) one Business Day prior to the requested date
of each Borrowing or conversion of Base Rate Loans (or, in the case of
Borrowings on the Closing Date, such shorter period as to which the
Administrative Agent may consent). Each telephonic notice by a Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by an authorized officer of the Applicable Borrower. Each Borrowing,
conversion or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing or conversion of
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (A) whether the Applicable Borrower’s request is with respect to
Revolving Loans or a Term Loan, (B) the requested date of the Borrowing,
conversion or continuation (which shall be a Business Day), (C) the principal
amount of Loans to be borrowed, (D) the Type of Loans to be borrowed and (E) if
applicable, the duration of the Interest Period with respect thereto. If a
Borrower fails to specify a Type of a Loan in a Loan Notice, then the applicable
Loans shall be made as Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If a Borrower
requests a Borrowing, conversion or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(ii) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans.
Each Lender

 

41



--------------------------------------------------------------------------------

shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
Applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the Applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Applicable Borrower; provided, however, that
if, on the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Applicable Borrower as provided above.

(iii) The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(b) The Borrowers shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.05, Eurodollar Rate Loans may be converted into Base Rate
Loans or extended as Eurodollar Rate Loans for new Interest Periods only on the
last day of the Interest Period applicable thereto, (ii) Loans extended as, or
converted into, Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (iii) any
request for continuation or conversion of a Eurodollar Rate Loan which shall
fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month. Each such continuation or conversion shall be
effected by the Applicable Borrower by giving a Notice of Extension/Conversion
(or telephonic notice promptly confirmed in writing) to the office of the
Administrative Agent specified in Section 11.02, or at such other office as the
Administrative Agent may designate in writing, prior to 11:00 a.m., on the
Business Day of, in the case of the conversion of a Eurodollar Rate Loan into a
Base Rate Loan, and on the third Business Day prior to, in the case of the
continuation of a Eurodollar Rate Loan as, or conversion of a Base Rate Loan
into, a Eurodollar Rate Loan, the date of the proposed continuation or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto. In the event the Applicable Borrower
fails to request continuation or conversion of any Eurodollar Rate Loan in
accordance with this Section, or any such conversion or continuation is not
permitted or required by this Section, then such Eurodollar Rate Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed continuation or conversion
affecting any Revolving Loan.

(c) After giving effect to all Borrowings, conversions and continuations of
Revolving Loans, there shall not be more than (i) five (5) Interest Periods in
effect with respect to Revolving Loans, (ii) five (5) Interest Periods in effect
with respect to the Term Loan A, (iii) five (5) Interest Periods in effect with
respect to the Term Loan B, and (iv) five (5) Interest Periods in effect with
respect to any Term Loan (other than the Term Loan A or the Term Loan B)
established under the Incremental Loan Facilities.

 

42



--------------------------------------------------------------------------------

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Applicable Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit hereunder for the account of the Applicable
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) with regard to the Revolving Lenders collectively, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Committed Amount, (x) with
regard to each Revolving Lender individually, such Revolving Lender’s Pro Rata
Share of Total Revolving Outstandings shall not exceed such Revolving Lender’s
Revolving Commitment and (y) the Outstanding Amount of the L/C Obligations shall
not exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the “Letter of
Credit Sublimit”). Each request by the Applicable Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by AWI
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Existing
Letters of Credit shall be deemed to have been issued hereunder and shall be
subject to and governed by the terms and conditions hereof.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

43



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer;

(C) except (I) as otherwise agreed by the Administrative Agent and such L/C
Issuer or (II) in respect of an Existing Letter of Credit and any replacements
thereof, such Letter of Credit is in an initial face amount less than $100,000,
in the case of a commercial Letter of Credit, or $250,000, in the case of a
standby Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at such time a Defaulting Lender, whether on account of a
failure to fund its obligations under Section 2.03(c) or otherwise, unless
Adequate Assurance has been provided.

(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) An L/C Issuer shall be under no obligation to issue or amend any Letter of
Credit if such L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, on or prior to the Business Day prior to
the requested date of issuance or amendment of such Letter of Credit, that one
or more applicable conditions contained in Section 5.02 shall not then be
satisfied.

(vii) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Requests for Issuance. Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of a Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by an authorized officer
of the Applicable Borrower. Such Letter of Credit Application must be received
by the applicable L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least five Business Days prior to the proposed issuance date or date of
amendment, as the case may be, or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form

 

44



--------------------------------------------------------------------------------

and detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Applicable Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Issuance. Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) Auto-Extension Letters of Credit. If a Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, the Borrowers shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clauses (ii) and (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or any Loan Party that one or more of the applicable conditions specified
in Section 5.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv) Reporting by L/C Issuer. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrowers and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment. On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of all outstanding Letters
of Credit issued by such L/C Issuer as provided in Section 2.03(f).

 

45



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Applicable Borrower and the Administrative Agent thereof. The applicable L/C
Issuer shall notify the Applicable Borrower of the amount of the drawing
promptly following the determination thereof, and in any event no later than
9:00 a.m. on the Honor Date (as hereafter defined). Not later than 11:00 a.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Applicable Borrower shall reimburse such
L/C Issuer in an amount equal to the amount of such drawing. If the Applicable
Borrower fails to so reimburse the applicable L/C Issuer by such time, such L/C
Issuer shall promptly notify the Administrative Agent, whereupon the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Pro Rata Share thereof. In such event, the
Applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, the amount of the unutilized
portion of the Aggregate Revolving Committed Amount or the conditions set forth
in Section 5.02. Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender (including any Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer in Dollars at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the applicable L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

46



--------------------------------------------------------------------------------

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such L/C Issuer, the Applicable Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, (C) noncompliance with the conditions set forth in Section 5.02 or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Applicable Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive, absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

47



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Applicable Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Applicable Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Applicable Borrower or
any Subsidiary.

The Applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Applicable Borrower’s instructions or other
irregularity, the Applicable Borrower will immediately notify the applicable L/C
Issuer. The Applicable Borrower shall be conclusively deemed to have waived any
such claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Applicable Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any of the respective correspondents, participants or assignees of the L/C
Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders, the
Revolving Lenders, the Required Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Applicable Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee

 

48



--------------------------------------------------------------------------------

with respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Applicable Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Applicable Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the Applicable
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Applicable Borrower which
the Applicable Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
amounts) issued by it on a monthly basis (and upon the request of the
Administrative Agent); the Administrative Agent shall provide a copy of such
list to any Lender upon request.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the applicable L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any Letter of Credit for any
reason remains outstanding and partially or wholly undrawn, the Applicable
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations (in an amount equal to such Outstanding Amount determined as of
the date of such L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be).

(i) In addition, if the Administrative Agent notifies the Borrowers at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Applicable Borrower shall Cash Collateralize
the L/C Obligations in an amount equal to the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(ii) Sections 2.05, 2.14, 9.02(c) and 9.03 set forth certain additional
requirements to deliver Cash Collateral hereunder.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Applicable Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Share, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit and
(ii) for each standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of

 

49



--------------------------------------------------------------------------------

Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) computed on a monthly
basis in arrears and (ii) due and payable on the fifth (5th) Business Day after
the end of each month, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
month, the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such month
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, (i) upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate, and (ii) Defaulting Lenders shall not be entitled to
the Letter of Credit Fee as provided in Section 2.15.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Applicable Borrower shall pay directly to the applicable L/C Issuer for its
own account, (i) a one time fronting fee for each commercial Letter of Credit
issued by it (other than Existing Letters of Credit) equal to one-eighth of one
percent (1/8%) times the amount of such commercial Letter of Credit, due and
payable at the time of issuance and (ii) a fronting fee with respect to each
standby Letter of Credit issued by it in an amount equal to one-eighth of one
percent (1/8%) per annum on the daily amount available to be drawn thereunder,
due and payable monthly in arrears on the fifth (5th) Business Day after the end
of each month, commencing with the first such date to occur after the issuance
of such standby Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Applicable Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Applicable Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Applicable Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Applicable Borrower, and that the Applicable Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

(m) Existing Letters of Credit. Notwithstanding anything herein to the contrary,
each Existing Letter of Credit shall be deemed to have been issued hereunder.

Section 2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to either Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “Swing Line Sublimit”) at
any time outstanding, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Loans
and L/C Obligations of the Swing Line Lender in its capacity as a Revolving
Lender, may exceed the amount of such Revolving Lender’s Revolving

 

50



--------------------------------------------------------------------------------

Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) with regard to the Revolving Lenders collectivity, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Committed Amount, and
(ii) with regard to each Revolving Lender individually (other than the Swing
Line Lender) such Revolving Lender’s Pro Rata Share of Total Revolving
Outstandings shall not exceed such Revolving Lender’s Revolving Commitment.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest at such rate mutually agreed to between the Applicable Borrower
and the Swing Line Lender or, in the absence of such mutual agreement, shall be
a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s Pro
Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
a Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $250,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by an authorized
officer of the Applicable Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Applicable Borrower. The Swing
Line Lender shall not be under any obligation to make a Swing Line Loan if any
Lender is at such time a Defaulting Lender, whether on account of a failure to
fund its obligations under Section 2.04(b)(ii) or otherwise, unless such Lender
shall have provided Adequate Assurance.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Applicable Borrower (which hereby irrevocably requests
and authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Revolving
Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Revolving Committed Amount or the conditions set forth in Section 5.02. The
Swing Line Lender shall furnish the Applicable Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Loan Notice available to the
Administrative

 

51



--------------------------------------------------------------------------------

Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive, absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Applicable Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, (C) non-compliance with the
conditions set forth in Section 5.02 or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Applicable Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the

 

52



--------------------------------------------------------------------------------

applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swing Line Lender. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Applicable Borrower for interest on the Swing Line
Loans. Until each Revolving Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

Section 2.05 Prepayments.

(a) Voluntary Prepayments.

(i) Voluntary Prepayments at Par. Voluntary prepayments may be made on any Loans
hereunder selected by the Applicable Borrower on a pro rata basis to the Lenders
in accordance with their respective interests therein and, except as set forth
in clause (d) below, at par without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05);
provided that:

(A) (1) in the case of Loans other than Swing Line Loans, (x) notice thereof
must be received by 11:00 a.m. by the Administrative Agent at least three
Business Days prior to the date of prepayment, in the case of Eurodollar Rate
Loans and (y) one Business Day prior to the date of prepayment, in the case of
Base Rate Loans, and (2) any such prepayment shall be a minimum principal amount
of (x) $5,000,000 and integral multiples of $1,000,000 in excess thereof, in the
case of Eurodollar Rate Loans and (y) $1,000,000 and integral multiples of
$500,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire remaining principal amount thereof, if less; and

(B) in the case of Swing Line Loans, (1) notice thereof must be received by the
Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (2) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swing Line Lender).

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans; provided, however, that the Applicable
Borrower may rescind any notice of voluntary prepayment hereunder if such
prepayment would have resulted from a refinancing of all of the Loans and
Commitment, and such refinancing shall not have been consummated or shall
otherwise have been delayed. The Administrative Agent will give prompt notice to
the applicable Lenders of any prepayment on the Loans and the Lender’s interest
therein. Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage amounts, if any, under
Section 3.05.

 

53



--------------------------------------------------------------------------------

(ii) Voluntary Prepayments at a Discount.

(A) Notwithstanding anything to the contrary contained herein (including the
provisions of Sections 2.05(a)(i), 2.05(c)(i)(A), 2.12(a) and 2.13), voluntary
prepayments may be made on any Term Loan selected by the Applicable Borrower on
a non-pro rata basis to the Lenders in respect of such Term Loan at a discount
to par value by purchase as provided herein; provided that

(1) no such prepayment may be made with proceeds from Credit Extensions
hereunder,

(2) all such prepayments must be offered to all Lenders with the affected Term
Loan,

(3) AWI shall have confirmed that at the time of the prepayment, it does not
have any material non-public information (“MNPI”) that either has not been
disclosed to the Lenders (other than those which have elected not to receive
such MNPI) or would reasonably be expected to have a material effect on, or
otherwise be material to, the market price of such Term Loan or a Lender’s
decision to participate in any such discounted voluntary prepayment, and

(4) (i) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis, (ii) AWI will be
in compliance with the financial covenants under Section 8.11 after giving
effect thereto on a Pro Forma Basis, (iii) AWI and its Domestic Subsidiaries
will have Liquidity of at least $50,000,000 after giving effect thereto on a Pro
Forma Basis, (iv) the conditions for Credit Extensions under subsections (a) and
(b) of Section 5.02 are or can be satisfied on such date, and (v) the Borrowers
shall deliver to the Administrative Agent a compliance certificate confirming
the foregoing, in form and detail reasonably satisfactory to the Administrative
Agent.

(B) In any such case, the Applicable Borrower will provide written notice to the
Administrative Agent of its interest in making a prepayment on the Term Loan at
a discount to par (a “Request for Solicitation”), including an indication of the
subject Term Loan, an estimate of the amount of the prepayment (or a range
thereof), an indication of the discount to par requested (or range thereof) and
the proposed date of prepayment which shall be not less than ten Business Days
following the Request for Solicitation, together with a non-refundable fee of
$2,500 payable to the Administrative Agent with each such request. Requests for
Solicitation may not be made until at least five Business Days have lapsed from
completion of the process for any previous Request for Solicitation, or three
Business Days if the previous request did not generate any Offers for Discounted
Prepayment.

(C) The Administrative Agent will promptly notify the Lenders with the affected
Term Loans promptly upon receipt of any such Request for Solicitation.
Interested Lenders must provide a written offer for prepayment to the
Administrative Agent (an “Offer for Discounted Prepayment”) within three
Business Days of the Request for Solicitation, including therein the principal
amount of the subject Term Loan (which may be all or part of the Term Loan held
by the offering Lender) as to which the Lender is willing to accept prepayment
and the discount to par as to which it is willing to accept. Lenders that have
failed to timely provide any such Offer for Discounted Prepayment shall be
deemed not to have provided an Offer for Discounted Prepayment. Any such Offer
for Discounted Prepayment shall be effective for at least four Business Days and
shall be irrevocable.

 

54



--------------------------------------------------------------------------------

(D) The Administrative Agent will notify the Applicable Borrower promptly upon
receipt of any such Offers for Discounted Prepayment. The Applicable Borrower
may accept as many or as few of the Offers for Discounted Prepayment by written
notice to the Administrative Agent within two Business Days following receipt of
notice of the Offers for Discounted Prepayment; provided that (i) such offers
must be accepted in descending order of discount (that is, the Applicable
Borrower must accept the greatest discount first, then the next greatest
discount, and so on), and (ii) in the case of a tie, the prepayment must be
applied on a pro rata basis to the offering Lenders based on the principal
amount of the Loans offered for prepayment. The Administrative Agent will notify
the Lenders that provided Offers for Discounted Prepayment as to whether or not
their offer was accepted and, in the case of acceptance, the principal amount
subject to prepayment. The Applicable Borrower will make the prepayment not more
than ten Business Days following the Request for Solicitation by payment of the
discounted principal amount to the Administrative Agent for distribution to the
respective Lenders.

(E) The Administrative Agent will give notice to the Lenders of the affected
Term Loan of all such prepayments, including the undiscounted principal amount
of the prepayment.

(F) In each such case, (i) the undiscounted principal amount of the affected
Loan which is the subject of the prepayment will be deemed paid, redeemed and
canceled for all purposes and no longer outstanding, (ii) the Applicable
Borrower will also pay the accrued but unpaid interest on the Loans subject to
the prepayment based on the undiscounted principal amount thereof, and (iii) the
undiscounted principal amount of the prepayment will be applied pro rata to
remaining scheduled principal amortization payments of the affected Term Loan.

(b) Mandatory Prepayments.

(i) Revolving Commitments. If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Committed Amount, (B) the Outstanding
Amount of L/C Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swing Line Loans shall exceed the Swing Line Sublimit, the
Borrowers shall immediately prepay the Total Revolving Outstandings and/or Cash
Collateralize L/C Obligations in an amount equal to such excess; provided,
however, that, except with respect to clauses (A) and (B) above, L/C Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and Swing
Line Loans have been paid in full.

(ii) Dispositions. AWI shall make, or cause AWP to make, prepayment on the Loan
Obligations within five Business Days following receipt of Net Cash Proceeds
required to be prepaid pursuant to the provisions hereof in an amount equal to
one hundred percent (100%) of the Net Cash Proceeds received from any
Disposition (other than a Permitted Disposition) or Involuntary Disposition by
AWI or any of its Subsidiaries, to the extent (A) such proceeds are not
reinvested in properties or assets within fifteen months of the date of such
Disposition or Involuntary Disposition (or, if AWI or any of its Subsidiaries
enters into a commitment to reinvest such Net Cash Proceeds within fifteen
months of the date of such Disposition or Involuntary Disposition, within
fifteen months of the date of such commitment) and (B) the aggregate amount of
such proceeds that are not reinvested (or committed to be reinvested) in
accordance with clause (A) hereof exceeds $25,000,000 in any fiscal year.

 

55



--------------------------------------------------------------------------------

(iii) Debt Transactions. AWI shall make, or cause AWP to make, prepayment on the
Loan Obligations in an amount equal to the percentage of Net Cash Proceeds of
Debt Transactions in excess of $200,000,000 (for all such Debt Transactions from
the Closing Date, and not in any instance) as shown below:

 

Consolidated Net Leverage Ratio

   Percent  

> 3.0:1.0

     100 % 

£ 3.0:1.0

     0 % 

AWI will make, or cause AWP to make, any such prepayments in respect of Debt
Transactions within five Business Days of receipt.

(iv) Excess Cash Flow. AWI shall make, or cause AWP to make, prepayment on the
Loan Obligations in an amount equal to the percentage of Consolidated Excess
Cash Flow for fiscal years ending December 31, 2013 and thereafter as shown
below:

 

Consolidated Net Leverage Ratio

   Percent  

³ 3.5:1.0

     50 % 

< 3.5:1.0

     0 % 

For the fiscal year ending December 31, 2013, Consolidated Excess Cash Flow
shall be calculated for the nine-month period beginning April 1, 2013, and for
entire fiscal years thereafter, Consolidated Excess Cash Flow shall be
calculated for the twelve-month period. Where on application of a mandatory
prepayment, AWI will cross a threshold for a lower percentage level, prepayment
will be made to the point at which the threshold will be crossed before credit
is given for the lower percentage level. AWI will make, or cause AWP to make,
any such prepayment in respect of Consolidated Excess Cash Flow annually within
five Business Days of the date by which delivery of the annual Compliance
Certificate under Section 7.02(a) is due.

(c) Application of Prepayments. Within each Loan, prepayments will be applied
first to Base Rate Loans, then to Eurodollar Rate Loans in direct order of
Interest Period maturities. In addition:

(i) Voluntary Prepayments.

(A) Voluntary Prepayments at Par. Voluntary prepayments under Section 2.05(a)(i)
above shall be applied to such Loans and to such installments of such Loans as
specified by the Applicable Borrower; and

(B) Voluntary Prepayments at a Discount. Voluntary prepayments under
Section 2.05(a)(ii) above shall be applied to the affected Term Loan as provided
therein and will serve to reduce remaining principal amortization payments on a
pro rata basis as provided in Section 2.05(a)(ii)(F).

 

56



--------------------------------------------------------------------------------

(ii) Mandatory Prepayments.

(A) Mandatory prepayments under Section 2.05(b)(i) in respect of the Revolving
Commitments will be to the Administrative Agent for application to the Revolving
Obligations (without a permanent reduction in commitments thereunder);

(B) Mandatory prepayments under Section 2.05(b)(ii) in respect of Dispositions
and Involuntary Dispositions, and Section 2.05(b)(iii) in respect of Debt
Transactions, will be applied, first, ratably to the Term Loans until paid in
full, and then to the Revolving Obligations (without a permanent reduction in
commitments thereunder). Amounts applied on a Term Loan will be applied pro rata
to remaining principal amortization installments; and

(C) Mandatory prepayments under Section 2.05(b)(iv) in respect of Consolidated
Excess Cash Flow will be applied, first, to such installments of Term Loan A,
Term Loan B or a combination thereof, as the Applicable Borrower may direct
until paid in full, and then to the Revolving Obligations (without a permanent
reduction in commitments thereunder). Amounts applied on a Term Loan will be
applied to the principal amortization installments therefor as the Applicable
Borrower may direct.

(iii) General. Prepayments on the Revolving Obligations will be made first to
the Revolving Loans and Swing Line Loans until paid in full, and then to cash
collateral for the L/C Obligations. Except (A) in the case of voluntary
prepayments made at a discount under Section 2.05(a)(ii) and (B) in the case of
Defaulting Lender where their share will be held as provided in Section 2.15(a),
prepayments on any Loan hereunder will be made to the Lenders ratably in
accordance with their respective interests therein.

(iv) Eurodollar Prepayment Account. If the Applicable Borrower is required to
make a mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b),
so long as no Event of Default exists, the Applicable Borrower shall have the
right, in lieu of making such prepayment in full, to deposit an amount equal to
such mandatory prepayment with the Administrative Agent in a cash collateral
account maintained (pursuant to documentation reasonably satisfactory to the
Administrative Agent) by and in the sole dominion and control of the
Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent as collateral for the prepayment of such Eurodollar Rate
Loans and shall be applied to the prepayment of the applicable Eurodollar Rate
Loans at the end of the current Interest Periods applicable thereto or, sooner,
at the election of the Administrative Agent, upon the occurrence of an Event of
Default. At the request of the Applicable Borrower, amounts so deposited shall
be invested by the Administrative Agent in Cash Equivalents maturing on or prior
to the date or dates on which it is anticipated that such amounts will be
applied to prepay such Eurodollar Rate Loans; any interest earned on such Cash
Equivalents will be for the account of the Applicable Borrower and the
Applicable Borrower will deposit with the Administrative Agent the amount of any
loss on any such Cash Equivalents to the extent necessary in order that the
amount of the prepayment to be made with the deposited amounts may not be
reduced.

(d) Repricing Transaction Premium. If the Borrowers make a voluntary prepayment
of the Term Loan B within six months of the Closing Date in connection with any
Repricing Transaction, then the Borrowers will pay to the Administrative Agent
for the ratable benefit of the Term Loan B Lenders, a prepayment premium in an
amount equal to one percent (1.00%) of the principal amount so prepaid.

 

57



--------------------------------------------------------------------------------

Section 2.06 Termination or Reduction of Aggregate Revolving Committed Amount.

The Aggregate Revolving Committed Amount may be permanently reduced in whole or
in part by notice from the Borrowers to the Administrative Agent; provided that
(a) any such notice thereof must be received by 11:00 a.m. at least three
Business Days prior to the date of reduction or termination and any such
reduction or termination shall be in a minimum principal amount of $5,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining amount
of the Aggregate Revolving Committed Amount); and (b) the Aggregate Revolving
Committed Amount may not be reduced to an amount less than the Total Revolving
Outstandings. The Administrative Agent will give prompt notice to the Revolving
Lenders of any such reduction in Aggregate Revolving Committed Amount. Any
reduction of the Aggregate Revolving Committed Amount shall be applied to the
Revolving Commitments of the Revolving Lenders ratably in accordance with their
respective interests therein, except as provided in Section 2.15. All commitment
or other fees accrued until the effective date of any termination of the
Aggregate Revolving Committed Amount shall be paid on the effective date of such
termination.

Section 2.07 Repayment of Loans.

(a) Revolving Loans. The Applicable Borrower shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

(b) Swing Line Loans. The Applicable Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) demand by the Swing Line Lender and (ii) the
Maturity Date.

(c) Term Loan A. The outstanding principal amount of the Term Loan A shall be
repayable in consecutive quarterly installments on the dates set forth below,
beginning on June 30, 2014 and ending on the Maturity Date, as follows
(expressed in terms of percentage of original principal amount), unless
accelerated sooner pursuant to Section 9.02:

 

Payment Date

   Amount      Percent     Payment Date    Amount      Percent  

June 30, 2014

   $ 6,375,000         1.1591 %    June 30, 2016    $ 12,625,000         2.2955
% 

September 30, 2014

   $ 6,375,000         1.1591 %    September 30, 2016    $ 12,625,000        
2.2955 % 

December 31, 2014

   $ 6,375,000         1.1591 %    December 31, 2016    $ 12,625,000        
2.2955 % 

March 31, 2015

   $ 6,375,000         1.1591 %    March 31, 2017    $ 12,625,000         2.2955
% 

June 30, 2015

   $ 9,500,000         1.7273 %    June 30, 2017    $ 12,625,000         2.2955
% 

September 30, 2015

   $ 9,500,000         1.7273 %    September 30, 2017    $ 12,625,000        
2.2955 % 

December 31, 2015

   $ 9,500,000         1.7273 %    December 31, 2017    $ 12,625,000        
2.2955 % 

March 31, 2016

   $ 9,500,000         1.7273 %    Maturity Date    $ 398,125,000         72.386
%            

 

 

    

 

 

             $ 550,000,000         100.00 % 

(d) Term Loan B. The outstanding principal amount of the Term Loan B shall be
repayable in twenty-eight (28) consecutive installments due on the last day of
each calendar quarter, beginning on June 30, 2013, and ending on the Maturity
Date. Each of the first twenty-seven installments shall be in the amount of
$1,187,500 (representing 0.250% of the original principal amount of the Term
Loan B) with the balance due on the Maturity Date.

Section 2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum

 

58



--------------------------------------------------------------------------------

equal to the sum of (A) the Eurodollar Rate for such Interest Period plus
(B) the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) unless
otherwise mutually agreed between the Applicable Borrower and the Swing Line
Lender, each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Applicable
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such overdue amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. AWI shall pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Pro Rata Share, a commitment fee in
Dollars equal to the product of (i) the Applicable Rate times (ii) the actual
daily amount by which the Aggregate Revolving Committed Amount exceeds the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Section 5.02 is not met, and shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the fifth (5th) Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the Closing Date, and on the Maturity Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Revolving Committed Amount.
Notwithstanding anything to the contrary contained herein Defaulting Lenders
shall not be entitled to the commitment fee as provided in Section 2.15.

(b) Fee Letters. AWI shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.

 

59



--------------------------------------------------------------------------------

Section 2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of AWI or for any other reason, AWI or the Lenders determine that
(i) the Consolidated Net Leverage Ratio as calculated by AWI as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Net Leverage Ratio would have resulted in higher pricing for such period,
Applicable Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders and/or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to AWI under the Bankruptcy Code, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This subsection shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i), 2.08(b), 2.09 or under Article IX. The Applicable Borrower’s
obligations under this subsection shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

Section 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive, absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Applicable
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Applicable Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon any Lender’s request,
the Applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be (i) in the case of Revolving Loans, in the form of Exhibit C-1 (a “Revolving
Note”), (ii) in the case of Swing Line Loans, in the form of Exhibit C-2 (a
“Swing Line Note”), and (iii) in the case of the Term Loan A, Term Loan B or any
Term Loan established under the Incremental Loan Facilities, in the form of
Exhibit C-3 (each promissory note evidencing the Term Loan A, a “Term Loan A
Note” and each promissory note evidencing the Term Loan B (a “Term Loan B
Note”). Each Lender may attach schedules to a Note and endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In

 

60



--------------------------------------------------------------------------------

the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its pro rata share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by the Applicable
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Applicable Borrower, the interest rate applicable
to Base Rate Loans. If the Applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Applicable Borrower the amount
of such interest paid by the Applicable Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Applicable Borrower shall be without prejudice to any claim
the Applicable Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Applicable Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Applicable
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Applicable Borrower will
not make such payment, the Administrative Agent may assume that the Applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the

 

61



--------------------------------------------------------------------------------

amount due. In such event, if the Applicable Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Section 5.02 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.05 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.05 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.05.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff pursuant to Section 11.08
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) any amounts applied by the Swing
Line Lender to outstanding Swing Line Loans, (C) any amounts applied to L/C
Obligations by the L/C Issuer or Swing Line Loans by the Swing

 

62



--------------------------------------------------------------------------------

Line Lender, as appropriate, from cash collateral or other Adequate Assurance
provided under Section 2.15, or (D) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrowers or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff pursuant to Section 11.08 and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

Section 2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Collateral Agent. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance

 

63



--------------------------------------------------------------------------------

with Section 11.06(b)(vi))) or (ii) the determination by the Administrative
Agent and the L/C Issuer that there exists excess Cash Collateral; provided,
however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender shall not be entitled to vote
or participate in amendments, waivers or consents hereunder or in respect of the
other Loan Documents, except as expressly provided in the definition of
“Required Lenders” and Section 11.01;

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments

 

64



--------------------------------------------------------------------------------

hereunder without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective pro rata share (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause any Non-Defaulting Lender’s share of the Outstanding Amount of Revolving
Obligations to exceed its Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

65



--------------------------------------------------------------------------------

(vi) Replacement. The Defaulting Lender may be replaced and its interests
assigned as provided in Section 11.13;

(vii) Termination of Commitments. So long as no Event of Default shall exist
immediately before or immediately after giving effect thereto, the Borrowers
may, with the consent of the Administrative Agent, in its discretion, elect to
terminate the commitments of the Defaulting Lender, and repay its share of
outstanding Loan Obligations (and reallocate its participation interests in L/C
Obligations and Swing Line Loans), on a non-pro rata basis.

(b) Defaulting Lender Cure. If the Borrowers (so long as no Default or Event of
Default exists), the Administrative Agent, Swing Line Lender and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their pro rata share
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided; further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.16 Joint and Several Liability.

(a) Each Borrower accepts joint and several liability hereunder in consideration
of the financial accommodation to be provided by the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of each Borrower to accept joint and several liability for the
obligations of each Borrower.

(b) Each Borrower shall be jointly and severally liable for all Obligations,
regardless of which Borrower actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records. Each Borrower’s obligations with respect to Credit Extensions
made to it, and each Borrower’s obligations arising as a result of the joint and
several liability of such Borrower hereunder, with respect to Credit Extensions
made to and other Obligations owing by the other Borrower hereunder, shall be
separate and distinct obligations, but all such obligations shall be primary
obligations of each Borrower.

(c) Each Borrower’s obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Credit Extensions made to
and other Obligations owing by the other Borrower hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (A) the
validity or enforceability, avoidance or subordination of the obligations of any
other Borrower or of any promissory note or other document evidencing all or any
part of the obligations of any other Borrower, (B) the absence of any attempt to
collect the Obligations from any other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(C) the waiver, consent, extension, forbearance or granting of any indulgence by
the Administrative Agent or any Lender with respect to any provision of any
instrument evidencing the obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower
and delivered to the

 

66



--------------------------------------------------------------------------------

Administrative Agent or any Lender, (D) the failure by the Administrative Agent
or any Lender to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the obligations
of any other Borrower, (E) the Administrative Agent’s or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (F) any borrowing or grant of a
security interest by any other Borrower, as Debtor In Possession under
Section 364 of the Bankruptcy Code, (G) the disallowance of all or any portion
of the Administrative Agent’s or any Lender’s claim(s) for the repayment of the
obligations of any other Borrower under Section 502 of the Bankruptcy Code, or
(H) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of any other Borrower. With respect to
each Borrower’s obligations arising as a result of the joint and several
liability of such Borrower hereunder with respect to Credit Extensions made to
the other Borrower hereunder, such Borrower waives, until the Obligations shall
have been paid in full and this Agreement and the other Loan Documents shall
have been terminated, any right to enforce any right of subrogation or any
remedy which the Administrative Agent or any Lender now has or may hereafter
have against such Borrower, any endorser or any guarantor of all or any part of
the Obligations, and any benefit of, and any right to participate in, any
security or collateral given to the Administrative Agent or any Lender to secure
payment of the Obligations or any other liability of any Borrower to the
Administrative Agent or any Lender.

(d) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against any Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Borrower
or any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that the Administrative Agent and the Lenders
shall be under no obligation to marshal any assets in favor of any Borrower or
against or in payment of any or all of the Obligations.

(e) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of AWP as Borrower under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Loan Parties or the
Administrative Agent, as applicable) require the deduction or withholding of any
Tax from any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

67



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnification.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive, absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer

 

68



--------------------------------------------------------------------------------

(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive, absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver (or cause the applicable Loan Party to
deliver) to the Administrative Agent or the Administrative Agent shall deliver
to the Borrowers, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrowers or the Administrative Agent, as
the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

69



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail

 

70



--------------------------------------------------------------------------------

to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, that it has received a refund of any Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. At the request of the
applicable Loan Party, the Recipient shall take reasonable efforts to pursue any
refund of Taxes withheld or deducted from funds paid for the account such
Recipient, so long as such Recipient determines, in its sole discretion, that
such efforts would not result in any additional costs, expense or risks or be
otherwise disadvantageous to it. This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans

 

71



--------------------------------------------------------------------------------

whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all of such Lender’s Eurodollar Rate Loans to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrowers and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Applicable Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

Section 3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or

 

72



--------------------------------------------------------------------------------

the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Applicable
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Applicable Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive, absent manifest error. The Applicable Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Applicable Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Applicable Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) General Policy. Notwithstanding any other provision of this Section, no
Lender or L/C Issuer shall demand compensation for any increased cost or
reduction pursuant to this Section if it shall not at the time be the general
policy and practice of such Lender or L/C Issuer to demand such compensation in
similar circumstances under comparable provisions of other credit agreements.

Section 3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Applicable Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

73



--------------------------------------------------------------------------------

(b) any failure by the Applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Applicable Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Applicable Borrower
pursuant to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Applicable Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

Section 3.06 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Applicable Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrowers, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Applicable Borrower is required to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Applicable Borrower may replace such Lender in
accordance with Section 11.13.

Section 3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

 

74



--------------------------------------------------------------------------------

ARTICLE IV.

GUARANTY

Section 4.01 The Guaranty.

(a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations as hereinafter
provided, the prompt payment of the Obligations (the “Guaranteed Obligations”)
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts, Treasury Management Agreements or
the other documents relating to the Guaranteed Obligations, (i) the obligations
of each Guarantor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law and (ii) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

Section 4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, validity, or
enforceability of any of the Loan Documents or other documents relating to the
Guaranteed Obligations, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrowers or any other Guarantor for amounts paid under
this Article IV until such time as the Guaranteed Obligations have been paid in
full and the commitments relating thereto have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein, shall be done or omitted;

 

75



--------------------------------------------------------------------------------

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein, shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Guaranteed Obligations.

Section 4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
other holder of the Guaranteed Obligations on demand for all reasonable costs
and expenses (including fees, charges and disbursements of any law firm or other
counsel) incurred by the Administrative Agent or any other such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

Section 4.04 Certain Additional Waivers.

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrowers or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrowers hereunder, under
the other Loan Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrowers nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

 

76



--------------------------------------------------------------------------------

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Guaranteed Obligations, except through the exercise
of rights of subrogation pursuant to Section 4.02 and through the exercise of
rights of contribution pursuant to Section 4.06.

Section 4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 4.01. The Guarantors acknowledge and
agree that their obligations hereunder are secured in accordance with the terms
of the Collateral Documents and that the holders of the Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

Section 4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Guaranteed Obligations have been paid in full and the
Commitments have terminated.

Section 4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

Section 4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV, or
otherwise under this Agreement, voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
applicable Loan Party under this Section shall remain in full force and effect
until the Guaranteed Obligations have been paid in full and the commitments
relating thereto have expired or terminated. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

77



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.01 Conditions of Initial Credit Extension.

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, the Security Agreement and the Pledge Agreements, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of (i) Cleary, Gottlieb, Steen & Hamilton, LLP, legal counsel to the
Loan Parties, and (ii) Morgan, Lewis & Bockius LLP, counsel to the Loan Parties
with respect to Pennsylvania law, in each case, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, and in good standing in its state of organization or
formation.

(d) Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:

(i) Personal Property Collateral. For each Loan Party, (A) completion of
searches for Uniform Commercial Code filings in the jurisdiction of organization
or formation and for confirmation of ownership and filings in respect of
intellectual property in the records of the United States Copyright Office and
the United States Patent and Trademark Office, (B) the confirmation or filing of
financing statements under the Uniform Commercial Code in appropriate
jurisdictions to perfect security interests in the personal property collateral
and of notices and filings with the United States Copyright Office and the
United States Patent and Trademark Office to perfect security interests in
intellectual property, and (C) receipt by the Collateral Agent of the original
certificates evidencing certificated Capital Stock (including those evidencing
Material First-Tier Foreign Subsidiaries) pledged as collateral to secure the
loans and obligations hereunder, together with undated stock powers executed in
blank.

(ii) Real Property Collateral. For each of the Mortgaged Properties, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party) and, with
respect to any Mortgaged Property on which any applicable improvement is located
in a special flood hazard area, evidence of flood insurance as and to the extent
required hereunder.

 

78



--------------------------------------------------------------------------------

(e) Evidence of Insurance. Receipt by the Administrative Agent of certificates
of insurance of the Loan Parties evidencing general liability and property
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Collateral Agent as additional insured (in the
case of general liability insurance) or lender’s loss payee for claims in excess
of $10,000,000 (in the case of property insurance) on behalf of the Lenders.

(f) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of AWI certifying that (i) the representations
and warranties in Article VI are true and correct in all material respects and
(ii) no Default or Event of Default shall exist immediately after giving effect
to the Credit Extensions on the Closing Date.

(g) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.

(h) Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all Attorney Costs for the Administrative Agent), to the extent
invoiced prior to or on the Closing Date, plus such additional Attorney Costs
for the Administrative Agent as shall constitute its reasonable estimate of such
costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrowers and the Administrative Agent).

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of AWI and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof (other than with respect to the Existing
Letters of Credit).

 

79



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by the Applicable Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

AWI represents and warrants to the Administrative Agent and the Lenders that:

Section 6.01 Existence, Qualification and Power.

Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

Section 6.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms.

 

80



--------------------------------------------------------------------------------

Section 6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of AWI and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of AWI and its Subsidiaries as of the date thereof, including
liabilities for taxes, commitments and Indebtedness, to the extent required to
be shown thereon under GAAP.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of AWI and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of AWI
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required to be shown
thereon under GAAP.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by AWI or any Subsidiary, or any
Involuntary Disposition, of any material part of the business or Property of AWI
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
AWI and its Subsidiaries, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of AWI and its Subsidiaries as of such date
and for such periods.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 6.06 Litigation.

There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrowers or any of their respective Subsidiaries or against any of
their properties or revenues that could reasonably be expected to have a
Material Adverse Effect.

Section 6.07 No Default.

(a) Neither AWI nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect.

(b) No Default has occurred and is continuing.

 

81



--------------------------------------------------------------------------------

Section 6.08 Ownership of Property; Liens.

Each of AWI and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of AWI and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

Section 6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of Environmental Laws.

(c) Neither AWI nor any Subsidiary has received any written or verbal notice of,
or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf AWI or any
Subsidiary in violation of, or in a manner that would be reasonably likely to
give rise to liability under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which AWI or any Subsidiary is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
AWI, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or, threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of AWI or any Subsidiary in connection with the
Facilities or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

Section 6.10 Insurance.

The properties of AWI and its Subsidiaries are insured with financially sound
and reputable insurance companies which may be Insurance Subsidiaries, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where AWI or the applicable Subsidiary operates. The insurance
coverage of the Loan Parties as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10.

 

82



--------------------------------------------------------------------------------

Section 6.11 Taxes.

AWI and its Subsidiaries have filed all federal, state and other material tax
returns and reports required to be filed, and have paid all federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect. There is
no proposed tax assessment against AWI or any Subsidiary that would, if made,
have a Material Adverse Effect.

Section 6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws,
except non-compliance that has not resulted or could not reasonably be expected
to result in a Material Adverse Effect. Each Pension Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification and has resulted or could reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and each ERISA
Affiliate have timely made all required contributions to each Pension Plan
subject to Section 412 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code has been made with respect to any
Pension Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred since the Closing Date or is reasonably
expected to occur which has resulted or could reasonably be expected to result
in a Material Adverse Effect; (ii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) which has resulted or could reasonably be expected
to result in a Material Adverse Effect; and (iii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

Section 6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (i) jurisdiction of formation, (ii) with
respect to the Loan Parties only, the number of shares of each class of Capital
Stock outstanding, (iii) percentage of outstanding shares of each

 

83



--------------------------------------------------------------------------------

class owned (directly or indirectly) by AWI or any Subsidiary and (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable.

Section 6.14 Margin Regulations; Investment Company Act.

(a) The Borrowers are not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 6.15 Disclosure.

AWI has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, AWI represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 6.16 Compliance with Laws; OFAC; PATRIOT Act, Etc.

(a) Each of AWI and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b) No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(c) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.

(d) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

84



--------------------------------------------------------------------------------

Section 6.17 Intellectual Property; Licenses, Etc.

AWI and its Subsidiaries own, or possess the legal right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that, to the knowledge of the Responsible Officers of the Loan Parties,
are reasonably necessary for the operation of their respective businesses. Set
forth on Schedule 6.17 is a list of all material IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Closing Date. Except
for such claims and infringements that could not reasonably be expected to have
a Material Adverse Effect, no claim has been asserted and is pending by any
Person challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of the Responsible Officers of the Loan Parties, the use
of any IP Rights by the Borrowers or any Subsidiary or the granting of a right
or a license in respect of any IP Rights from the Borrowers or any Subsidiary
does not infringe on the rights of any Person. As of the Closing Date, none of
the material IP Rights owned by any of the Loan Parties is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 6.17.

Section 6.18 Solvency.

The Loan Parties are Solvent on a consolidated basis.

Section 6.19 Perfection of Security Interests in the Collateral.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the secured obligations
identified therein, a legal and valid security interest in the Collateral
identified therein, and, when Uniform Commercial Code financing statements (or
other appropriate notices) in appropriate form are duly filed at the office of
the secretary of state of the jurisdiction of incorporation or organization of
each Loan Party, the Security Agreement shall create a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien other than Permitted Liens to the extent such security interest can
be perfected by filing under the Uniform Commercial Code.

(b) Each of the Pledge Agreements is effective to create in favor of the
Collateral Agent, for the ratable benefit of the holders of the secured
obligations identified therein, a legal and valid security interest in the
Collateral identified therein, and each such Pledge Agreement shall create a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the Uniform
Commercial Code) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the Uniform Commercial Code) but is not evidenced by a
certificate, when Uniform Commercial Code financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the pledgor or when “control” (as such term is defined in the
Uniform Commercial Code) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the Uniform
Commercial Code, or any successor provision, and (iii) with respect to any such

 

85



--------------------------------------------------------------------------------

Collateral that is not a “security” (as such term is defined in the Uniform
Commercial Code), when Uniform Commercial Code financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor to the extent such security interest can be
perfected by filing under the Uniform Commercial Code.

(c) Each of the Mortgages, when executed, will be effective to create a legal,
valid and enforceable lien on and security interest in the Mortgaged Properties
in conformity with applicable Law in favor of the Collateral Agent, for the
benefit of the holders of the secured obligations identified therein, except to
the extent that enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or in law) and, when the
Mortgages and UCC financing statements (or other appropriate notices) in
appropriate form have been filed at the locations identified in the respective
Mortgages, an effective Lien on and a perfected security interest will have been
created in all rights of the grantors in the Mortgaged Properties, subject only
to Permitted Liens.

Section 6.20 Business Locations.

(a) Set forth on (i) Schedule 6.20(a)(i) is the exact legal name, jurisdiction
of organization, chief executive office and organizational identification number
of each Loan Party as of the Closing Date and (ii) Schedule 6.20(a)(ii) is a
true, correct and complete list of the real properties owned as of the Closing
Date by AWI or any Material Domestic Subsidiary with an individual net book
value in excess of $5 million.

(b) Except as set forth on Schedule 6.20(b), no Loan Party has during the four
(4) months preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.

Section 6.21 Labor Matters.

Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of AWI or any
Subsidiary as of the Closing Date. Neither AWI nor any Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years that could reasonably be expected to have a Material Adverse
Effect.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, AWI shall and shall cause each Subsidiary (except in
the case of the covenants set forth in Sections 7.01, 7.02, and 7.03) to:

Section 7.01 Financial Statements.

Deliver to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of AWI, a consolidated balance sheet of AWI and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for

 

86



--------------------------------------------------------------------------------

such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of KPMG LLP or
another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of AWI, a
consolidated balance sheet of AWI and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of AWI’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of AWI as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of AWI and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(c), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

Section 7.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:

(a) (i) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of AWI (which delivery may, unless the Administrative Agent,
or a Lender requests executed originals, be by electronic communication,
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes) and (ii) concurrently with the delivery of
the financial statements referred to in Section 7.01(a), an updated list of
domestic real property with a net book value in excess of $5,000,000 for
purposes of Section 7.14(d);

(b) beginning with the fiscal year ending December 31, 2014, an annual business
plan and budget of AWI and its Subsidiaries containing, among other things, pro
forma financial statements for the fiscal year, when and as available, but in
any event within ninety (90) days after the beginning of the fiscal year;

(c) promptly after any request by the Administrative Agent or any Lender through
the Administrative Agent, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of AWI by independent accountants in
connection with the accounts or books of AWI or any Subsidiary, or any audit of
any of them;

(d) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of AWI, and copies of all annual, regular, periodic and special
reports and registration statements which AWI may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
to a holder of any Indebtedness owed by AWI or any Subsidiary in its capacity as
such a holder and not otherwise required

 

87



--------------------------------------------------------------------------------

to be delivered to the Administrative Agent pursuant hereto and (ii) upon the
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

(e) promptly after any reasonable request of the Administrative Agent, a listing
of (i) all applications, if any, for material Copyrights, Patents or Trademarks
(each such term as defined in the Security Agreement) made by any Loan Party and
(ii) all issuances of registrations or letters on existing applications for
material Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received by any Loan Party, in each case, after the Closing
Date or any such later request by the Administrative Agent; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of AWI or any Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which AWI
posts such documents, or provides a link thereto on AWI’s website on the
Internet at the website address listed on Schedule 11.02; (ii) on which such
documents are posted on AWI’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (iii) on which such documents are filed with the SEC on EDGAR. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to AWI or its securities) (each, a “Public
Lender”). The Borrowers hereby agree that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to AWI or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor.” Notwithstanding the
foregoing, the Borrowers shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”

Section 7.03 Notices.

(a) Promptly (and in any event, within two Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.

 

88



--------------------------------------------------------------------------------

(b) Promptly notify the Administrative Agent and each Lender of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) Promptly notify the Administrative Agent and each Lender of the occurrence
of any ERISA Event.

(d) Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by AWI or any
Subsidiary.

(e) Promptly notify the Administrative Agent and each Lender of any change in
the Debt Ratings or Corporate Ratings or the fact that such ratings are no
longer being publicly announced by S&P or Moody’s.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of AWI setting forth details of the occurrence referred to
therein and stating what action AWI has taken and proposes to take with respect
thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

Section 7.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by AWI or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except in each case to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its material registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

Section 7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

 

89



--------------------------------------------------------------------------------

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

Section 7.07 Maintenance of Insurance.

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies which may be
Insurance Subsidiaries, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where AWI or the applicable Subsidiary
operate. The Collateral Agent shall be named as lender’s loss payee, with
respect to property insurance, and as additional insured, with respect to
general liability insurance.

Section 7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

Section 7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of AWI or
such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over AWI or such Subsidiary, as the case may be.

Section 7.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers.

Section 7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance existing
indebtedness, including indebtedness under the Existing Credit Agreement and
(b) to finance working capital, capital expenditures and other lawful corporate
purposes; provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.

 

90



--------------------------------------------------------------------------------

Section 7.12 Additional Subsidiaries.

(a) Material Domestic Subsidiaries. Cause each wholly-owned Material Domestic
Subsidiary to become a Guarantor hereunder promptly, but in any event within
forty-five (45) days of the Subsidiary becoming a Material Domestic Subsidiary,
by execution and delivery of a Guaranty Joinder Agreement or such other
documents as the Administrative Agent may deem appropriate for such purpose,
together with certified copies of resolutions and Organization Documents and
favorable opinions of counsel (including, among other things, due authorization,
execution, delivery, and enforceability of the Guaranty Joinder Agreement and
related documents), all in form, scope and substance reasonably satisfactory to
the Administrative Agent.

(b) Other Domestic Subsidiaries. In addition, cause each Domestic Subsidiary
that gives a Guarantee in respect of any Public Notes to become a Guarantor
hereunder promptly, but within thirty (30) days of the Subsidiary giving such a
Guarantee, by execution and delivery of a Guaranty Joinder Agreement or such
other documents as the Administrative Agent may deem appropriate for such
purpose, together with certified copies of resolutions and Organization
Documents and favorable opinions of counsel (including, among other things, due
authorization, execution, delivery, and enforceability of the Guaranty Joinder
Agreement and related documents), all in form, scope and substance reasonably
satisfactory to the Administrative Agent.

Section 7.13 ERISA Compliance.

Cause, and cause each of its ERISA Affiliates to cause, each Plan that is
qualified under Section 401(a) of the Internal Revenue Code to maintain such
qualification, and make all required contributions to any Plan subject to
Section 412 of the Internal Revenue Code, except where the failure to do so
would not result in a Material Adverse Effect.

Section 7.14 Pledged Assets.

(a) Capital Stock of Material Domestic Subsidiaries. Pledge all of the issued
and outstanding Capital Stock owned by it of each Loan Party’s Material Domestic
Subsidiaries promptly, but in any event within forty-five (45) days of the
formation or acquisition thereof, in each case pursuant to a Pledge Agreement or
Collateral Joinder Agreement reasonably acceptable to the Administrative Agent,
together with such filings and deliveries necessary or appropriate to perfect
the security interests therein, and opinions of counsel relating thereto, all in
form, scope and substance reasonably satisfactory to the Administrative Agent.

(b) Capital Stock of Material First-Tier Foreign Subsidiaries. Pledge all of the
issued and outstanding Capital Stock owned by it of each Material First-Tier
Foreign Subsidiary but in no event more than 65% of the issued and outstanding
Capital Stock promptly, but in any event within ninety (90) days of such
Subsidiary becoming a Material First-Tier Foreign Subsidiary, pursuant to a
Pledge Agreement or Collateral Joinder Agreement reasonably acceptable to the
Administrative Agent, together with such filings and deliveries necessary or
appropriate to perfect the security interests therein, and opinions of counsel
(including, among other things, opinions regarding execution, notarization and
recordation of local pledge agreements, parallel debt agreements and such other
acts necessary or appropriate to give effect to the pledge under local law)
relating thereto, all in form, scope and substance reasonably satisfactory to
the Administrative Agent; provided that in each such case the Administrative
Agent will, in consultation with the Borrowers, do an analysis of the relative
benefits associated with the prospective pledge and where, in its reasonable
discretion, the Administrative Agent shall make a determination, taking into
account local custom and practice, that the costs, circumstances and
requirements under local law associated with the pledge out-weigh the relative
benefits of the pledge, then in any such case local pledge agreements (and
related local law requirements) will not be required.

 

91



--------------------------------------------------------------------------------

(c) Domestic Personal Property. Grant a security interest in all of each Loan
Party’s personal property (other than Excluded Property). In connection with any
grant of security interest under this subsection, the Loan Parties will deliver
to the Administrative Agent promptly, but in any event within thirty (30) days
(with extensions as deemed necessary by the Administrative Agent) (i) a security
agreement or Collateral Joinder Agreement in form and substance reasonably
satisfactory to the Administrative Agent, executed in multiple counterparts,
(ii) notices of grant of security interest in respect of material intellectual
property with the United States Copyright Office or the United States Patent and
Trademark Office reasonably satisfactory to the Administrative Agent, executed
in multiple counterparts, (iii) such opinions of counsel as the Administrative
Agent may deem necessary or appropriate, in form and substance reasonably
satisfactory to the Administrative Agent, (iv) evidence of property insurance
(consistent with the requirements for insurance hereunder) showing the
Collateral Agent as lender’s loss payee (if insurance is provided by a
commercial insurer), and (v) such other filings and deliveries as may be
necessary or appropriate as determined by the Administrative Agent in its
reasonable discretion.

(d) Material Domestic Real Property. Grant a mortgage lien on and security
interest in (i) all of each Loan Party’s Material Domestic Real Property on
Schedule 6.20(a)(ii) as provided in Section 7.15(a) and, (ii) with respect to
any additional Material Domestic Real Property acquired after the Closing Date,
such additional Material Domestic Real Property from time to time on request of
the Administrative Agent as provided in this Section 7.14(d). With respect to
any Material Domestic Real Property acquired after the Closing Date, the Loan
Parties will deliver to the Collateral Agent promptly, but in any event within
120 days of the request of the Administrative Agent (which shall not be made
prior to the date of acquisition of such Material Domestic Real Property), with
extensions as deemed necessary by the Collateral Agent, mortgage instruments on
such Material Domestic Real Property in form and substance reasonably
satisfactory to the Collateral Agent, executed and notarized in multiple
counterparts, filed in appropriate jurisdictions to provide a first priority
lien on the subject property, together with such local counsel opinions,
surveys, title insurance policies (or a marked, signed commitment to issue, or a
signed pro-forma version thereof), flood hazard certifications, evidence of
property and casualty insurance coverage and other items as the Collateral Agent
may reasonably require in connection therewith. Existing surveys will be
accepted and updated surveys will not be required unless the title insurance
company issuing the applicable title insurance policy is unwilling to accept a
customary survey affidavit of no change with respect to such survey. Unless
required by Law, Collateral Agent shall not require appraisals of any such
Material Domestic Real Property and the purchase price thereof shall be
satisfactory evidence of the value thereof for purposes of determining title
insurance policy amounts, amounts secured under mortgages in jurisdictions that
impose a mortgage recording tax, initial net book value and any other applicable
requirements hereunder.

(e) Scope of Secured Obligations. Subject to Section 9.03, the security
interests granted under this Section 7.14 will ratably secure the Obligations
(including obligations under Swap Contracts (other than Excluded Swap
Obligations) between AWI or any of its Subsidiaries and a Lender or its
affiliates to the extent permitted hereunder and obligations under Treasury
Management Agreements between AWI or any of its Subsidiaries and a Lender or its
affiliates).

Section 7.15 Further Assurances. The Borrowers will provide or cause to be
provided, the following:

(a) Mortgage Liens. Within 120 days of the Closing Date (with extensions as
deemed necessary by the Collateral Agent), mortgage instruments, including
amendments, on the Material Domestic Real Property listed in Schedule
6.20(a)(ii) in form and substance reasonably satisfactory to the Collateral
Agent, executed and notarized in multiple counterparts, filed in appropriate
jurisdictions to

 

92



--------------------------------------------------------------------------------

provide a first priority lien on the subject property, together with such local
counsel opinions, surveys, title insurance policies (or a marked, signed
commitment to issue, or a signed pro-forma version thereof) and endorsements,
flood hazard certifications, evidence of property and casualty insurance
coverage and other items as the Collateral Agent may reasonably require in
connection therewith. Existing surveys will be accepted and updated surveys will
not be required unless the title insurance company issuing the applicable title
insurance policy is unwilling to accept a customary survey affidavit of no
change with respect to such survey. Unless required by Law, Collateral Agent
shall not require appraisals of any such Material Domestic Real Property and,
for purposes of determining title insurance policy amounts, amounts secured
under mortgages in jurisdictions that impose a mortgage recording tax, and any
other applicable requirements hereunder, the value of such property shall be
deemed to be the same as the value used under the Existing Credit Agreement. In
lieu of a mortgage amendment or new mortgage on any such Material Domestic Real
Property, Collateral Agent agrees to accept (i) a favorable opinion from local
counsel in the jurisdiction in which the Material Domestic Real Property is
located, in form and substance reasonably satisfactory to Collateral Agent and
confirming that (a) the recording of the existing mortgage under the Existing
Credit Agreement is the only filing or recording necessary to give constructive
notice to third parties of the lien created by such mortgage as security for the
Obligations hereunder and no other documents, instruments, filings or other
actions are necessary or appropriate under applicable Law in order to maintain
the continued enforceability, validity or priority of such lien and (b) such
existing mortgage secures the Obligations and (ii) an endorsement from the
applicable title insurance company reasonably acceptable to the Collateral Agent
confirming that such existing mortgage secures the Obligations.

(b) Material First-Tier Foreign Subsidiaries. Within ninety (90) days of the
Closing Date (with extensions as deemed necessary by the Collateral Agent), AWI
will pledge, or cause to be pledged, the Capital Stock of those of its Material
First-Tier Foreign Subsidiaries that have not already been pledged by the
Closing Date in accordance with the provisions of Section 7.14(b), including
local pledge agreements and related instruments, where necessary or appropriate
under local law, and together with opinions of local counsel relating thereto,
in form and substance reasonably acceptable to the Administrative Agent.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, AWI shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

Section 8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens securing the Obligations hereunder, including cash collateral and
other Adequate Assurance pledged to the L/C Issuer and the Swing Line Lender to
secure obligations of Defaulting Lenders as provided in Section 2.15;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

 

93



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges or levies that are not
yet due for a period of more than thirty (30) days and are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business,

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, and (ii) pledges and deposits of cash in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to AWI or any Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the applicable
Person, taken as a whole;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) that do not result in an Event of Default
under Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property
subject to such Lien and (iii) such Liens attach to such Property concurrently
with or within two hundred seventy (270) days after the acquisition,
construction, replacement, repair or improvement thereof;

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of AWI or any of its Subsidiaries,
taken as a whole;

(k) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by AWI or any Subsidiary in the ordinary course
of business;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking

 

94



--------------------------------------------------------------------------------

or other financial institution arising as a matter of law encumbering deposits
or other funds maintained with a financial institution (including the right of
setoff) and which are within the general parameters customary in the banking
industry;

(o) Liens (i) of sellers of goods to AWI and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses
and (ii) on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q) Liens on property or assets acquired in connection with a Permitted
Acquisition, provided that (i) the indebtedness secured by such Liens is
permitted under Section 8.03, and (ii) the Liens are not incurred in connection
with, or in contemplation or anticipation of, the acquisition and do not attach
or extend to any other property or assets;

(r) Liens on Securitization Receivables sold, contributed, financed or otherwise
conveyed or pledged in connection with a Securitization Transaction permitted
pursuant to Section 8.03(j);

(s) Liens securing Indebtedness or other obligations of (i) any Subsidiary in
favor of any Loan Party and (ii) any Subsidiary that is not a Loan Party in
favor of any other Subsidiary; provided that any such Lien shall be expressly
junior in priority to the Liens granted to the secure the Obligations and all
documentation therefor shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by AWI or any Subsidiary in
the ordinary course of business;

(u) Liens deemed to exist in connection with Investments in repurchase
agreements and reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

(v) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of AWI or its Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of AWI and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of AWI or any of the Subsidiaries
in the ordinary course of business;

(w) Liens solely on any cash earnest money deposits made by AWI or any of the
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(x) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by AWI or any of its Subsidiaries
are located;

 

95



--------------------------------------------------------------------------------

(y) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings (or equivalent filings, registrations or
agreements in foreign jurisdictions);

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of AWI
and the Subsidiaries, taken as a whole;

(bb) [Intentionally Omitted];

(cc) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8.02 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 8.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(dd) Liens arising in the ordinary course of business to secure accounts payable
or similar trade obligations of AWI or any Subsidiary not constituting
Indebtedness;

(ee) Liens deemed to exist by reason of (i) any encumbrance or restriction
(including put and call arrangements) with respect to the Capital Stock and
Capital Stock Equivalents of any joint venture or similar agreement pursuant to
any joint venture or similar arrangement or (ii) any encumbrance or restriction
imposed under any contract for the sale by AWI or any Subsidiary of the Capital
Stock and Capital Stock Equivalents of any Subsidiary, or any business unit or
division of AWI or any Subsidiary permitted under this Agreement; provided that
in each case such Liens shall extend only to the relevant Capital Stock and
Capital Stock Equivalents;

(ff) the modification, replacement, renewal or extension of any Lien permitted
of this Section 8.01; provided that (i) the Lien does not extend to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 8.03(e), and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 8.03;

(gg) liens on property of Foreign Subsidiaries of AWI securing Indebtedness of
Foreign Subsidiaries permitted under Sections 8.03(s) and (t); and

(hh) other Liens not described above, provided that such Liens do not secure
obligations in excess of an amount equal to the greater of (i) one percent
(1.0%) of Consolidated Total Assets or (ii) $25,000,000, at any one time
outstanding.

Section 8.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrowers or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

 

96



--------------------------------------------------------------------------------

(c) Investments (i) in any Person that is a Loan Party, (ii) by AWI and its
wholly-owned Domestic Subsidiaries in and to AWI and its wholly-owned Domestic
Subsidiaries (iii) by any Domestic Subsidiary that is not a Guarantor or any
Foreign Subsidiary in AWI or any Subsidiary, foreign or domestic, and (iv) by
any Loan Party in and to any Domestic Subsidiary that is not a Guarantor, any
Foreign Subsidiary or any joint venture to the extent permitted by
Section 8.02(g);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 8.03;

(f) Permitted Acquisitions;

(g) Investments made after the Closing Date in Domestic Subsidiaries that are
not Guarantors, Foreign Subsidiaries and joint ventures, provided that the
aggregate principal amount outstanding of all such Investments made by Loan
Parties pursuant to this clause (g) shall not exceed on the date any such
Investment is made an amount equal to the greater of (A) the sum of (i) ten
percent (10%) of Consolidated Total Assets, plus (ii) to the extent not
reflected in the definition of “Investment”, the aggregate amount of dividends
and distributions made by any Domestic Subsidiary that is not a Guarantor,
Foreign Subsidiary or joint venture to AWI or any of its wholly-owned Domestic
Subsidiaries after the Closing Date, or (B) $300,000,000;

(h) to the extent not prohibited by applicable Law, loans or advances to
officers, directors and employees of AWI and its Subsidiaries made in the
ordinary course of business, (i) for travel, entertainment, relocation and other
ordinary business purposes, (ii) so long as no Default or Event of Default has
occurred and is continuing, in connection with such Person’s purchase of Capital
Stock and Capital Stock Equivalents of AWI in an aggregate principal amount
outstanding under this clause (ii) not to exceed $10,000,000 and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $5,000,000;

(i) Investments by Foreign Subsidiaries in AWI and any of its Subsidiaries
(including other Foreign Subsidiaries);

(j) Investments made as part of Securitization Transaction permitted pursuant to
Section 8.03(j);

(k) Investments representing non-cash consideration received in connection with
any Disposition permitted hereunder;

(l) Investments (i) with all or any portion of the net cash proceeds from the
sale of the cabinets business or the European flooring business in one or more
joint ventures and (ii) by any Foreign Subsidiaries in any joint venture outside
of the United States;

(m) Investments in Swap Contracts permitted under Section 8.03;

(n) Investments (including debt obligations, Capital Stock and Capital Stock
Equivalents) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

 

97



--------------------------------------------------------------------------------

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Capital Stock and Capital Stock Equivalents of AWI;

(q) Investments made to repurchase or retire Capital Stock and Capital Stock
Equivalents of AWI owned by any employee stock ownership plan or key employee
stock ownership plan of AWI;

(r) other Investments, provided that the aggregate principal amount out-standing
of all such Investments made pursuant to this clause (r) shall not exceed on the
date any such Investment is made an amount equal to the sum of (i) $250,000,000,
plus (ii) fifty percent (50%) of cumulative Consolidated Excess Cash Flow from
April 1, 2013, minus (iii) the aggregate amount of Restricted Payments made
after the Closing Date in excess of $250,000,000; provided that after giving
effect thereto in any such case, AWI and its Domestic Subsidiaries will have
minimum Liquidity of not less than $50,000,000;

(s) in the event AWI or any of its Subsidiaries shall establish any Insurance
Subsidiary, Investments in an aggregate amount that does not exceed the minimum
amount of capital required under the Laws of the jurisdiction in which the
Insurance Subsidiary is formed (or any greater amount as may be reasonable and
prudent), plus the amount of any reasonable general corporate and overhead
expense of such Insurance Subsidiary; and

(t) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 8.01, 8.03, 8.04,
8.05 and 8.06, respectively.

Section 8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of AWI and its Subsidiaries existing on the date hereof and
listed on Schedule 8.03 (and renewals, refinancings and extensions thereof on
terms and conditions not materially less favorable to the applicable debtor(s)
or at then prevailing market terms);

(c) intercompany Indebtedness among AWI and its Subsidiaries to the extent
permitted under Section 8.02; provided that, if secured, any such Indebtedness
shall be expressly subordinated in right of payment to the Obligations, and if
evidenced by an intercompany note, such note shall be pledged to the Collateral
Agent to secure the Obligations;

(d) obligations (contingent or otherwise) of AWI or any Subsidiary existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by AWI or any of its Subsidiaries
to finance the purchase,

 

98



--------------------------------------------------------------------------------

acquisition, construction, repair, replacement or improvement of fixed or
capital assets, and renewals, refinancings and extensions thereof, provided that
(i) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, (ii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing, and (iii) at the time of and immediately after giving effect
to such incurrence, AWI will be in compliance with the financial covenants in
Section 8.11 on a Pro Forma Basis;

(f) unsecured Indebtedness evidenced by recovery zone facility bonds issued in
connection with the mineral wool plant located in West Virginia in an aggregate
principal amount not to exceed $35,000,000 and renewals, refinancings and
extensions thereof;

(g) other unsecured Indebtedness of the Borrowers, provided that (i) the final
maturity date for such Indebtedness is at least 91 days beyond the final
maturity date for any Term Loan hereunder and an average weighted
life-to-maturity from the date of issuance not less than the remaining average
weighted life-to-maturity for the any Term Loan hereunder, (ii) such
Indebtedness will be issued on terms not more onerous that the terms hereof,
(iii) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto, (iv) the Borrowers will be in
compliance with the financial covenants under Section 8.11 after giving effect
thereto on Pro Forma Basis and (v) the Borrowers shall deliver to the
Administrative Agent a compliance certificate confirming the foregoing, in form
and detail reasonably satisfactory to the Administrative Agent;

(h) Indebtedness acquired or assumed pursuant to a Permitted Acquisition,
including such Indebtedness that was incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, and, in each case,
renewals, refinancings and extensions thereof, provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto, (ii) the Borrowers will be in compliance with the financial
covenants under Section 8.11 after giving effect thereto on Pro Forma Basis and
(iii) the Borrowers shall deliver to the Administrative Agent a compliance
certificate confirming the foregoing, in form and detail reasonably satisfactory
to the Administrative Agent;

(i) Indebtedness arising under any performance, bid, appeal or surety bond or
under any performance or completion guarantee or similar obligations entered
into in the ordinary course of business;

(j) Securitization Indebtedness in an aggregate principal amount not to exceed
$150,000,000;

(k) Indebtedness to current or former officers, directors, managers, consultants
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) to finance the
purchase or redemption of Capital Stock and Capital Stock Equivalents of AWI or
its Subsidiaries permitted by Section 8.06;

(l) Indebtedness incurred by AWI or any of its Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(m) obligations under any Treasury Management Agreement and other Indebtedness
in respect of netting services, automatic clearinghouse arrangements, overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business;

 

99



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by AWI or any Subsidiary in respect of letters of
credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims, provided that upon the drawing of such letter of credit,
the reimbursement of obligations in respect of bankers’ acceptances and the
incurrence of such Indebtedness, such obligations are reimbursed within thirty
(30) days following such drawing, reimbursement obligation or incurrence;

(p) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (o) above and (q) through (u) below;

(q) Indebtedness incurred in the ordinary course of business in respect of
obligations of AWI or any Subsidiary consisting of the deferred purchase price
of goods or services or progress payments in connection with such goods and
services;

(r) Indebtedness under a Sale and Leaseback Transaction of AWI’s corporate
headquarters in Lancaster, Pennsylvania and renewals, refinancings and
extensions thereof;

(s) Indebtedness incurred for the purpose of construction of a manufacturing
plant in Russia in an aggregate principal amount not to exceed $35,000,000 and
renewals, refinancings and extensions thereof;

(t) Indebtedness of Foreign Subsidiaries of AWI in an aggregate amount not in
excess of ten percent (10.0%) of Consolidated Foreign Assets; and

(u) Guarantees with respect to Indebtedness permitted under this Section 8.03.

Section 8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) a
Borrower may merge or consolidate with any of its Subsidiaries provided that, in
the case of a Borrower merging or consolidating with any entity that is not a
Borrower, such Borrower shall be the continuing or surviving corporation,
(b) subject to the proviso in clause (a), any Loan Party may merge or
consolidate with any other Loan Party, (c) any Foreign Subsidiary may be merged
or consolidated with or into any Loan Party provided that such Loan Party shall
be the continuing or surviving corporation, (d) any Foreign Subsidiary may be
merged or consolidated with or into any other Foreign Subsidiary, (e) AWI or any
Subsidiary may merge with any Person that is not a Loan Party in connection with
a Permitted Acquisition provided that, if such Permitted Acquisition involves
any entity that is a Borrower, such Borrower shall be the continuing or
surviving corporation, (f) any Subsidiary may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect, (g) any Loan Party and
any Subsidiary may make any Permitted Investments and (h) any Loan Party and any
Subsidiary may make any Disposition permitted under Section 8.05.

 

100



--------------------------------------------------------------------------------

Section 8.05 Dispositions.

Make any Disposition (other than an Involuntary Disposition) other than the
following:

(a) Permitted Dispositions;

(b) any Disposition (i) for which the total consideration shall be in an amount
not less than the fair market value of the Property disposed of, (ii) that does
not involve a sale or other disposition of receivables other than in connection
with a Securitization Transaction permitted pursuant to Section 8.03(j) or
receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(iii) for which the aggregate net book value of all of the assets sold or
otherwise disposed of by AWI and its Subsidiaries in such Disposition, taken
together with all other Dispositions (other than Involuntary Dispositions and
the Disposition(s) set forth in clause (a) above) in any fiscal year of AWI
shall not exceed an amount equal to fifteen percent (15%) of the total assets of
AWI and its Subsidiaries on a consolidated basis determined in accordance with
GAAP as of the last day of the fiscal quarter immediately preceding the date of
determination; and

(c) Dispositions permitted by Sections 8.02, 8.04, 8.06 and Liens permitted by
Section 8.01.

Section 8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments (directly or indirectly) to its
parent or to any Loan Party (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to each owner of Capital Stock in such Subsidiary
on a pro rata basis based on such owner’s respective ownership interests);

(b) AWI and each Subsidiary may (i) declare and make dividend payments or other
distributions payable solely in the Capital Stock of such Person or (ii) redeem
in whole or in part any of its Capital Stock for another class of Capital Stock
or rights to acquire its Capital Stock or with proceeds from substantially
concurrent equity contributions or issuances of new Capital Stock;

(c) to the extent constituting Restricted Payments, AWI and the Subsidiaries may
enter into and consummate transactions expressly permitted by any provision of
Section 8.02, 8.03, 8.04, 8.05, or 8.08;

(d) repurchases of Capital Stock in AWI deemed to occur upon exercise of stock
options or warrants if such Capital Stock represent a portion of the exercise
price of such options or warrants;

(e) AWI may pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of AWI by any future, present or former
employee, director or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of AWI or any Subsidiary so long as such purchase is pursuant to and
in accordance with the terms of any employee or director equity plan, employee
or director stock option plan or any other employee or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) with
any employee, director or consultant of AWI or any Subsidiary;

(f) AWI or any of the Subsidiaries may (a) pay cash in lieu of fractional equity
interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition and (b) honor

 

101



--------------------------------------------------------------------------------

any conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms; and

(g) AWI may declare and make other Restricted Payments on and after the Closing
Date in an aggregate amount not to exceed an amount equal to the sum of
(i) $250,000,000, plus (ii) fifty percent (50%) of cumulative Consolidated
Excess Cash Flow from April 1, 2013, minus (iii) the aggregate amount of
Investments made under Section 8.02(r) in excess of $250,000,000; provided that
(A) no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto, (B) the Borrowers will be in compliance with the
financial covenants under Section 8.11 after giving effect thereto, (C) AWI and
its Domestic Subsidiaries will have Liquidity of at least $50,000,000 after
giving effect thereto, and (D) AWI shall deliver to the Administrative Agent a
compliance certificate confirming the foregoing, in form and detail reasonably
satisfactory to the Administrative Agent;

provided, in each case, that payment of any dividend or distribution pursuant to
this Section 8.06 may be made within sixty (60) days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing.

Section 8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by AWI and its Subsidiaries on the Closing Date or any
business related, incidental, complementary or ancillary thereto or reasonable
developments or extensions thereof.

Section 8.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transactions among Loan Parties, (c) intercompany transactions
expressly permitted by Section 8.02, Section 8.03, Section 8.04, Section 8.05 or
Section 8.06, (d) transactions among AWI and its wholly-owned Domestic
Subsidiaries and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

Section 8.09 Burdensome Agreements.

(a) Enter into, or permit to exist, any Contractual Obligation that
(i) encumbers or restricts on the ability of any such Person to (A) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (B) pay any Indebtedness or other obligation owed to any Loan Party, or
(C) make loans or advances to any Loan Party or (ii) prohibits or otherwise
restricts the existence of any Lien upon the Property, whether now owned or
hereafter acquired, of any Material Domestic Subsidiary in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations; provided that the foregoing clauses (i) and (ii) shall
not apply to Contractual Obligations which:

(1) arise in connection with this Agreement, the other Loan Documents and any
Public Indenture;

 

102



--------------------------------------------------------------------------------

(2) arise pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale;

(3) are customary restrictions on leases, subleases, licenses or sublicenses or
sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(4) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

(5) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

(6) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(7) relate to cash or other deposits permitted under this Agreement;

(8) (x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 8.09) are listed on Schedule 8.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

(9) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Subsidiary;

(10) arise in connection with restrictions and conditions on any Foreign
Subsidiary organized under the laws of the People’s Republic of China or any
state or other political subdivision thereof;

(11) arise in connection with any document or instrument governing Indebtedness
incurred pursuant to Sections 8.03(b), (d), (e), (f), (g), (h), (j), (m), (q),
(r), (s) or (t), provided that any such restriction contained therein relates
only to the asset to which such Indebtedness is related;

(12) arise in connection with any Indebtedness of a Subsidiary which is not a
Loan Party which is permitted by Section 8.03; and

(13) impose (x) restrictions described in clause (i) above, but only to the
extent that such restrictions do not materially adversely effect the
consolidated cash position of the Borrowers and Guarantors or (y) restrictions
described in clause (ii) above, but only to the extent that such restrictions do
not materially adversely effect the value of the Collateral granted to secure
the Obligations.

Section 8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

103



--------------------------------------------------------------------------------

Section 8.11 Financial Covenants.

(a) Consolidated Net Interest Coverage Ratio. Permit the Consolidated Net
Interest Coverage Ratio as of the end of any fiscal quarter of AWI to be less
than 3.0:1.0.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of AWI to be greater than:

 

Fiscal Quarters Ending

  

Maximum Consolidated Net Leverage Ratio

Closing Date through December 31, 2013

   4.5:1.0

After December 31, 2013 through March 31, 2015

   4.0:1.0

After March 31, 2015

   3.75:1.0

Section 8.12 Prepayment of Other Indebtedness, Etc.

If any Default has occurred and is continuing or shall exist immediately after
giving effect thereto, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of AWI or any Subsidiary
(other than Indebtedness arising under the Loan Documents and Securitization
Indebtedness).

Section 8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b) Change its fiscal year.

(c) With respect to any Loan Party, without providing five days’ prior written
notice to the Administrative Agent, change its name, state of formation or form
of organization.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

Section 9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after written notice thereof to the defaulting
party by the Administrative Agent of the same becoming due, any other amount
payable hereunder or under any other Loan Document; or

 

104



--------------------------------------------------------------------------------

(b) Specific Covenants. AWI fails to perform or observe any term, covenant or
agreement contained in any of Section 7.05, 7.11 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice to the defaulting party by
the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of either of the
Borrowers or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Either of the Borrowers or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Securitization Indebtedness) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded (other than an event which permits the Loans hereunder to be prepaid
prior to or as an alternative to the purchase, payment, defeasance or redemption
of such Indebtedness and, in any such case, the Loans hereunder are prepaid
prior thereto); (ii) there occurs under any Swap Contract an early termination
resulting from resulting from any default by a Borrower or any Subsidiary under
such Swap Contract and the Swap Termination Value owed by such Borrower or such
Subsidiary as a result thereof is greater than $50,000,000; or (iii) there
occurs under any Securitization Transaction a termination event, event of
default, amortization event or other event, in each case solely resulting from
the failure by a Securitization Subsidiary to pay interest or principal in
respect of Securitization Indebtedness owed to any Person (other than the
Borrowers or any Affiliate thereof) when due, the effect of such failure is to
cause, or permit the holder or holders of such Securitization Indebtedness to
cause, with the giving of notice if required, Securitization Indebtedness of
more than $50,000,000 to become due or to become required to be prepaid (in
whole or in part) prior to its stated maturity; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

105



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Either of the Borrowers or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against either of the Borrowers or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either of the Borrowers under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000,000, or (ii) either of the Borrowers or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $50,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

Section 9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

106



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Section 9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent, in each case in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between AWI or any of its Subsidiaries and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(d),
ratably among the Lenders (and, in the case of such Swap Contracts, Affiliates
of Lenders) in proportion to the respective amounts described in this clause
Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between AWI or any of its Subsidiaries and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(d),
(c) payments of amounts due under any Treasury Management Agreement between AWI
or any of its Subsidiaries and any Lender, or any Affiliate of a Lender and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.03 and 2.14, ratably
among the Lenders (and, in the case of such Swap Contracts, Affiliates of
Lenders) in proportion to the respective amounts described in this clause Fourth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

107



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or, for the avoidance of doubt, with proceeds of
any Collateral pledged by such Guarantor, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.

ARTICLE X.

ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrowers nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the Collateral Documents with reference to
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Loan Documents with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with any Collateral or
the Collateral Documents as fully as if the term “Administrative Agent” as used
in such Loan Documents included the Collateral Agent with respect to such acts
or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

 

108



--------------------------------------------------------------------------------

Section 10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

Section 10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan

 

109



--------------------------------------------------------------------------------

Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Section 10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrowers (except if an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

110



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, with the consent
of the Borrowers (except if an Event of Default has occurred and is continuing),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, its shall retain all the
rights and powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment by the Borrowers of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

111



--------------------------------------------------------------------------------

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.

Section 10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.

 

112



--------------------------------------------------------------------------------

Section 10.10 Collateral and Guaranty Matters.

It is acknowledged that Subsidiaries will be automatically released from their
guaranty obligations hereunder and from the security interests pledged by them
under the Collateral Documents upon consummation of transactions permitted
hereunder (including a merger, consolidation or liquidation or a permitted
disposition) and Liens to secure Obligations hereunder will be automatically
released upon sales, dispositions or other transfers by Loan Parties permitted
hereunder. In the event that any action is required to evidence any such
release, the Lenders and L/C Issuer irrevocably authorize the Administrative
Agent and the Collateral Agent to take any such action, including,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of all Commitments and
payment in full of all Obligations arising under the Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is transferred or to be transferred as part of or in connection
with any Disposition not prohibited hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or a Guarantor as a result of a transaction
permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property,
and of the Administrative Agent to release any Guarantor from its obligations
under the Guaranty, pursuant to this Section 10.10. In each case as specified in
this Section 10.10, the Collateral Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 10.11 Swap Contracts and Treasury Management Agreements. No Lender or
any Affiliate of a Lender that is party to any Swap Contract or any Treasury
Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including

 

113



--------------------------------------------------------------------------------

the release or impairment of any Collateral) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Swap Contracts and Treasury Management Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender that is party to
such Swap Contract or such Treasury Management Agreement, as the case may be.
The Lenders irrevocably authorize the Administrative Agent and the Collateral
Agent, in each case at its option and in its discretion, to secure obligations
under Swap Contracts and Treasury Management Agreements between a Subsidiary
that is not a Loan Party and a Lender or its Affiliate with the Collateral, to
the same extent as if such obligations were Obligations.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Amendments, Etc.

(a) Except as expressly provided herein below, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the Administrative Agent
on behalf of the Required Lenders upon receipt of a consent and direction letter
from the Required Lenders) and the Borrowers or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that:

(i) no such amendment, waiver or consent shall be effective without the written
consent of each Lender directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Required Lenders) where the
effect would be to:

(A) extend the scheduled final maturity of any Loan of such Lender;

(B) waive, reduce or postpone any scheduled repayment (but not prepayment) in
respect of such Lender’s Loans;

(C) reduce the rate of interest on any Loan or any fee payable hereunder or
prepayment of any premium payable hereunder to such Lender, provided that for
purposes hereof, neither the amendment or waiver of application of the Default
Rate nor the amendment, modification or waiver of the financial covenants or the
financial covenant definitions hereunder shall be considered to constitute a
reduction in the rate of interest or fees, even if the effect thereof would be
to reduce the rate of interest or fees otherwise payable hereunder;

(D) extend the time for payment of any interest or fees or prepayment premium
owing to such Lender;

(E) reduce or forgive the principal amount of any Loan of such Lender or any
reimbursement obligation in respect of any Letter of Credit (except by virtue of
any waiver of a prepayment owing to such Lender);

 

114



--------------------------------------------------------------------------------

(F) increase the Commitment of such Lender hereunder; provided that in no event
shall an amendment, modification, termination, waiver or consent with respect to
any mandatory prepayment, condition precedent, covenant, Default or Event of
Default be considered an increase in Commitments and that an increase in the
available portion of any Commitment of any Lender or any rescission of the
acceleration of the Loans shall not constitute an increase in Commitments;

(G) amend, modify, terminate or waive any provision of, Section 9.03 or clause
(a) of this Section 11.01 as to such Lender (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide protective
provisions hereunder of substantially the type afforded those tranches and
extensions of credit on the Closing Date and except for, solely in respect of
clause (a) of this Section 11.01, technical amendments which do not adversely
affect the rights of any Lender);

(H) change any provision of this Agreement regarding pro rata sharing or pro
rata funding with respect to (i) the making of advances (including
participations), (ii) the manner of application of payments or prepayments of
principal, interest or fees, (iii) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (iv) the manner of
reduction of Commitments and committed amounts, except that nothing contained
herein shall limit (A) an “amend and extend” of some, but not all, of the
Commitments under a credit facility hereunder and the establishment of differing
interest rates or maturities in respect thereof, (B) a termination of
Commitments held by a Defaulting Lender, (C) any changes resulting solely from
increases or other changes in the aggregate amount of the Commitments permitted
hereunder or otherwise approved pursuant to this Section 11.01 and to reflect
the addition of any Loans or extension of credit permitted hereunder or (D) a
purchase by the Borrowers at a discount of the loans and obligations hereunder
as herein provided or otherwise on terms and conditions acceptable to the
Required Lenders;

(I) amend the definition of “Required Lenders” or “Pro Rata Share” (except for
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date); or

(J) release all or substantially all of the Collateral, or release all or
substantially all of the Guarantors from their guaranty obligations, except as
expressly provided herein or in the other Loan Documents, or otherwise
appropriate in connection with transactions permitted hereunder, provided that
it is understood and agreed that additional tranches or additional extensions of
credit established pursuant to the terms of this Agreement may be equally and
ratably secured (or secured on a junior basis) by the Collateral securing the
loans and obligations hereunder; and

(ii) unless also signed by the Required Revolving Lenders, no such amendment,
waiver or consent shall:

(A) waive any Default or Event of Default for purposes of Section 5.02 in
respect of a Credit Extension under the Revolving Commitments;

 

115



--------------------------------------------------------------------------------

(B) amend or waive any mandatory prepayment on the Revolving Obligations under
Section 2.05(b)(i); or

(C) amend or waive the provisions of this Section 11.01(a)(ii) or the definition
of “Required Revolving Lenders” (except for, in each case, technical amendments
with respect to the establishment of additional tranches or additional
extensions of credit pursuant to this Agreement to provide for substantially the
same kind of treatment afforded those tranches and extensions of credit on the
Closing Date, and except for, solely in respect of this Section 11.01(a)(ii),
technical amendments which do not adversely affect the rights of the Revolving
Lenders); or

(iii) unless also signed by the Required Term Loan A Lenders, no such amendment,
waiver or consent shall:

(A) amend or waive any mandatory repayment on the Term Loan A under
Section 2.07(c), or

(B) amend or waive the provisions of this Section 11.01(a)(iii) or the
definition of “Required Term Loan A Lenders” (except for, in each case,
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
Section 11.01(a)(iii), technical amendments which do not adversely affect the
rights of the Term Loan A Lenders);

(iv) unless also signed by the Required Term Loan B Lenders, no such amendment,
waiver or consent shall:

(A) amend or waive any mandatory repayment on the Term Loan B under
Section 2.07(d), or

(B) amend or waive the provisions of this Section 11.01(a)(iv) or the definition
of “Required Term Loan B Lenders” (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
Section 11.01(a)(iv), technical amendments which do not adversely affect the
rights of the Term Loan B Lenders);

(v) unless also consented to in writing by an L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of such L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it;

(vi) unless also consented to in writing by the Swing Line Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swing Line
Lender under this Agreement;

(vii) unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and

(viii) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Agreement or any other Loan Document;

 

116



--------------------------------------------------------------------------------

and provided further that, notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that

(A) the Revolving Commitment of a Defaulting Lender may not be increased or
extended and the principal amount of the Loans or L/C Borrowings of the
Defaulting Lender may not be reduced or forgiven, and

(B) the rate of interest for the Defaulting Lender may not be reduced (except as
expressly provided in clause (a)(i)(C) above) in a way that would affect a
Defaulting Lender more adversely than the other affected Lenders,

without, in any such case, the consent of the Defaulting Lender,

(ix) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Loan Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding, and (v) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

(b) For the avoidance of doubt and notwithstanding provisions to the contrary in
this Section 11.01 or elsewhere in this Agreement, this Agreement may be amended
(or amended and restated) with the written consent of the Loan Parties and the
Administrative Agent for the purpose of including one or more Incremental Loan
Facilities contemplated in Section 2.01(d)-(h), by (i) increasing the aggregate
amount of Commitments under any of the respective facilities and (ii) adding one
or more additional borrowing tranches hereunder and to provide for the ratable
sharing of the benefits of this Agreement and the other Loan Documents with the
other commitments and Obligations contemplated herein and therein.

Section 11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrowers and other Loan Parties, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information).

 

117



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, the L/C Issuer
or the Borrowers (on behalf of itself and the other Loan Parties) each may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, Lender, L/C Issuer or
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrowers’, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, Lender, L/C Issuer
or other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Loan Party, Administrative Agent, L/C Issuer
and Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications

 

118



--------------------------------------------------------------------------------

hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuers
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Loan Parties or their securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers, except to the extent such losses, costs, expenses
or liabilities resulted from the gross negligence or willful misconduct of the
applicable Person. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

Section 11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, L/C Issuer or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided in each other Loan Document,
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a

 

119



--------------------------------------------------------------------------------

proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) on the date of the
disbursements of Term Loan A and Term Loan B pursuant to Article II all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
either of the Borrowers or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by either of the
Borrowers or any of their respective Subsidiaries, or any Environmental
Liability related in any way to either of the Borrowers or any of their
respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
either of the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by either of the Borrowers or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if either of the Borrowers

 

120



--------------------------------------------------------------------------------

or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. Without
limiting the provisions of Section 3.01(e), this Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such amount in respect of a claim asserted by such Lender), such
payment to be made severally among them based on their respective pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), L/C Issuer or Swing Line Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), L/C Issuer or Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the Loan Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
fifteen (15) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Commitments hereunder and the repayment,
satisfaction or discharge of all the other Obligations.

Section 11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended

 

121



--------------------------------------------------------------------------------

to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred, and (b) each
Lender and L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive payment in full of the Obligations and the termination of this
Agreement.

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any facility) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s revolving commitment or term loan commitment under any facility and
related revolving loans or term loans, respectively, at the time owing to it
under such facility, or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans
outstanding thereunder) or, if the commitment is not then in effect, the
principal outstanding balance of the loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than, for any facility, $5,000,000, in the case of any
assignment of revolving commitments (and related revolving loans and obligations
thereunder), or $1,000,000, in the case of any assignment in respect of term
loans and

 

122



--------------------------------------------------------------------------------

term loan commitments unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrowers otherwise consent
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the loans or the commitment
assigned, except that this clause (ii) shall not (A) apply the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its revolving commitments (and related revolving loans and
obligations thereunder) and its term loans and term loan commitments on a
non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
revolving commitments (and related revolving loans and obligations thereunder)
and any unfunded term loan commitments if such assignment is to a Person that is
not a Lender with a Commitment in respect of the applicable facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any term loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer for a revolving credit facility (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of revolving commitments (and related revolving loans and obligations
thereunder) in respect thereof; and

(D) the consent of the Swing Line Lender for a revolving credit facility (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of revolving commitments (and related revolving loans and
obligations thereunder) in respect thereof.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

123



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any of the Borrowers, other Loan Parties, or any of their respective
Subsidiaries or Affiliates, except that certain assignments may be made to
Affiliated Lenders with respect to the Term Loans to the extent permitted in
Section 11.06(b)(vii), (B) to any Defaulting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all loans and participations in
Letters of Credit and Swing Line Loans in accordance with its pro rata share of
the revolving commitments relating thereto. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(vii) Assignments to Affiliated Lenders. (A) Notwithstanding anything contained
herein to the contrary, assignments may be made of the Term Loans (including any
Incremental Term Loan established hereunder after the Closing Date) to an
Affiliated Lender; provided that:

(1) all such assignments shall be subject to the consent of the Administrative
Agent which consent shall not be unreasonably withheld or delayed;

(2) the Administrative Agent shall have received a fully executed Assignment and
Assumption Agreement, with such modifications as the Administrative Agent may
reasonably require (and which may include, among other things, confirmation that
the Affiliated Lender is an “accredited investor” as referenced and defined in
Regulation D under the Securities Act of 1933 and that it is making the purchase
for its own account in the ordinary course and without a view to distribution
within the meaning of the Securities Act of 1933 and the Securities Exchange Act
of 1934 or other securities laws); and

(3) after giving effect to any such assignment, the aggregate principal amount
of all Term Loans (including any Incremental Term Loan established hereunder
after the Closing Date) held by all Affiliated Lenders shall not exceed ten
percent (10%) of the aggregate principal amount of all Term Loans (including any
Incremental Term Loan established hereunder after the Closing Date) then
outstanding.

(B) Notwithstanding anything contained herein to the contrary, no Affiliated
Lender shall have any right to (i) participate in any matter requiring a vote of
the Term

 

124



--------------------------------------------------------------------------------

Loan Lenders, and the Term Loans held by the Affiliated Lenders shall be deemed
to have been voted in same proportion as the allocation of voting with respect
such matter by Term Loan Lenders who are not Affiliated Lenders so long as such
Affiliated Lender and its Term Loans are treated in connection with the exercise
of such right or taking of such action on the same or better terms as the other
Term Loan Lenders, (ii) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Loan Parties are not invited, (iii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Loan Parties or their representatives, or (iv) make or bring
(or participate in, other than as a passive participant in or recipient of its
pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such
Administrative Agent, Collateral Agent or other Lender under the Loan Documents.

(C) Each Affiliated Lender, solely in its capacity as a Term Loan Lender, hereby
agrees, and each Assignment and Assumption Agreement with an Affiliated Lender
shall provide a confirmation that, if any Loan Party shall be subject to any
voluntary or involuntary proceeding commended under any Debtor Relief Laws
(“Bankruptcy Proceedings”), (i) such Affiliated Lender shall not take any step
or action in such Bankruptcy Proceeding to object to, impede or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Loans (a “Claim”) (including, without limitation, objecting to any debtor
in possession financing, use of cash collateral, grant of adequate protection,
sale or disposition, compromise or plan of reorganization) so long as such
Affiliated Lender is treated in connection with such exercise or action on the
same or better terms as the other Term Loan Lenders and (ii) with respect to any
matter requiring the vote of the Term Loan Lenders during the pendency of a
Bankruptcy Proceeding (including, without limitation, voting on any plan of
reorganization), the Loans held by such Affiliated Lender (and any Claim with
respect thereto) shall be deemed to be voted in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders so long as such Affiliated Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Term Loan Lenders. For the avoidance of doubt, the Lenders
and each Affiliated Lender agree and acknowledge that the provisions set forth
in clauses (i) and (ii) of this Section 11.06(b)(vii), and the related
provisions set forth in the Assignment and Assumption Agreement for each
Affiliated Lender, shall be enforceable as if such provisions constituted a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code (or comparable provision of any other
Debtor Relief Law), and, as such, would be enforceable for all purposes in any
case where a Loan Party has filed for protection under any Debtor Relief Law
applicable to such Loan Party.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 

125



--------------------------------------------------------------------------------

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, a Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 11.01(a) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 11.14 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive. Each Lender that sells a participation agrees,

 

126



--------------------------------------------------------------------------------

at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrowers to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its revolving commitments (and related revolving loans
and obligations thereunder) pursuant to subsection (b) above, Bank of America
may, (i) upon thirty (30) days’ notice to the Borrowers and the Lenders, resign
as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Borrowers, resign
as Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be,

 

127



--------------------------------------------------------------------------------

and (2) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
become a Lender as provided herein, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrowers or their Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrowers or (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than (x) any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary and
(y) any such information received from the Borrowers or any Subsidiary after the
date hereof which is clearly identified at the time of delivery as
nonconfidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

Section 11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers

 

128



--------------------------------------------------------------------------------

or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

129



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 and, or (iv) any
Lender is a Defaulting Lender, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b)(iv), unless waived by the Administrative Agent in
its discretion;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver,

 

130



--------------------------------------------------------------------------------

discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

Section 11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

131



--------------------------------------------------------------------------------

Section 11.16 USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act. The Loan Parties shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Loan Party requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Section 11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrowers, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrowers
and other Loan Parties is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any of the Borrowers,
the other Loan Parties or their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any of the Arrangers nor any of the
Lenders has any obligation to any of the Borrowers, the other Loan Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
any of the Arrangers nor any of the Lenders has any obligation to disclose any
of such interests to any of the Borrowers, the other Loan Parties or their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent, any of the Arrangers or any of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 11.18 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

132



--------------------------------------------------------------------------------

Section 11.19 Existing Credit Agreement Superseded.

This Agreement shall, on the Closing Date, supersede the Existing Credit
Agreement in its entirety. On the Closing Date, (i) the rights and obligations
of the parties under each of the Existing Credit Agreement and the “Notes”
defined therein shall cease to be governed by the Existing Credit Agreement and
shall be governed by this Agreement and the Notes; (ii) the “Obligations” (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement with respect to the Revolving Loans shall be Obligations hereunder;
and (iii) the Obligations incurred under the Existing Credit Agreement shall, to
the extent outstanding on the Closing Date, continue outstanding under this
Agreement and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Agreement. The Lenders’ interests in such
Obligations, and participations in such Letters of Credit, shall be reallocated
on the Closing Date in accordance with each Lender’s applicable Revolving
Commitment Percentages.

 

133